UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-05346) Exact name of registrant as specified in charter:	Putnam Variable Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	December 31, 2014 Date of reporting period :	January 1, 2014 — December 31, 2014 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Message from the Trustees Dear Shareholder: The falling price of oil has captured headlines in recent months and is having a sustained effect on markets and economies worldwide. Cheaper oil allows many consumers and businesses to shift spending to other priorities. At the same time, the decline reflects greater pessimism about global growth, and it is having a negative impact on the energy sector  not just in the United States, but wherever energy is a key export. This change in the investing environment has contributed to an increase in market volatility. Although the U.S. economy continues to grow, economic challenges in Europe, China, and Japan are causing uncertainty. Compared with recent years, we may see more tempered returns from equity and fixed-income markets. While a number of positive trends continue, including an improving housing market and a brighter employment situation, investors should also be alert to a possible increase in short-term interest rates that is widely expected to occur in 2015. History suggests that rising rates could generate headwinds for markets. In all types of market conditions, Putnam offers a wide range of flexible strategies. Our experienced investment teams employ new ways of thinking about building portfolios for both the opportunities and risks in todays markets. In this dynamic environment, it may be an opportune time for you to meet with your financial advisor to ensure that your portfolio is properly aligned with your goals and tolerance for risk. As always, thank you for investing with Putnam. Performance summary (as of 12/31/14) Investment objective High current income consistent with what Putnam Investment Management, LLC believes to be prudent risk Net asset value December 31, 2014 Class IA: $12.01 Class IB: $11.90 Total return at net asset value Barclays U.S. Aggregate (as of 12/31/14) Class IA shares* Class IB shares† Bond Index 1 year 6.68% 6.46% 5.97% 5 years 40.25 38.55 24.31 Annualized 7.00 6.74 4.45 10 years 78.47 74.01 58.42 Annualized 5.96 5.70 4.71 Life 496.85 465.99 468.68 Annualized 6.86 6.65 6.69 For a portion of the periods, the fund had expense limitations, without which returns would have been lower. * Class inception date: February 1, 1988. † Class inception date: April 30, 1998. The Barclays U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. All total return figures are at net asset value and exclude contract charges and expenses, which are added to the variable annuity contracts to determine total return at unit value. Had these charges and expenses been reflected, performance would have been lower. Performance of class IB shares before their inception is derived from the historical performance of class IA shares, adjusted to reflect the higher operating expenses applicable to such shares. For more recent performance, contact your variable annuity provider who can provide you with performance that reflects the charges and expenses at your contract level. Portfolio composition Allocations are shown as a percentage of the fund’s net assets. Cash and net other assets, if any, represent the market value weights of cash, derivatives, short-term securities, and other unclassified assets in the portfolio. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, the exclusion of as-of trades, if any, and the use of different classifications of securities for presentation purposes. Allocations may not total 100% because the table includes the notional value of derivatives (the economic value for purposes of calculating period payment obligations), in addition to the market value of securities. Holdings and allocations may vary over time. Credit quality P-1 2.9% Aaa 49.0% Aa 1.6% A 8.2% Baa 25.1% Ba 8.3% B 4.2% Caa and below 5.1% Not rated –4.4% Credit qualities are shown as a percentage of the fund’s net assets. A bond rated Baa or higher (Prime-3 or higher, for short-term debt) is considered investment grade. The chart reflects Moody’s ratings; percentages may include bonds or derivatives not rated by Moody’s but rated by Standard & Poor’s (S&P) or, if unrated by S&P, by Fitch ratings, and then included in the closest equivalent Moody’s rating based on analysis of these agencies’ respective ratings criteria. Moody’s ratings are used in recognition of its prominence among rating agencies and breadth of coverage of rated securities. To-be-announced (TBA) mortgage commitments, if any, are included based on their issuer ratings. Ratings and portfolio credit quality may vary over time. Derivative instruments, including forward currency contracts, are only included to the extent of any unrealized gain or loss on such instruments and are shown in the not-rated category. Cash is also shown in the not-rated category. Derivative offset values are included in the not-rated category and may result in negative weights. The fund itself has not been rated by an independent rating agency. Putnam VT Income Fund 1 Report from your fund’s managers What was the bond market environment like during the 12-month reporting period ended December31,2014? The period began just after the Federal Reserve’s December 2013 announcement that it would begin tapering its bond-buying program, which ended in October 2014. As we moved into spring, concern about capital flight from Russia due to the Ukraine crisis, along with unrest in the Middle East, prompted investors to seek the perceived safety of U.S. Treasuries. Demand for Treasuries also received a boost in June when the European Central Bank [ECB] implemented a negative deposit rate of -0.10% in the hope of stimulating bank lending to help stave off deflation and bolster eurozone economic growth. Sharply lower yields on sovereign bonds issued by peripheral European countries also indirectly dampened Treasury yields. Fixed-income markets experienced several bouts of volatility during late summer and early fall. Yields on intermediate- to longer-dated bonds fell globally, and most bond market sectors underperformed Treasuries. Interest rates were volatile in September and particularly so in October, before settling down and generally declining during the remainder of the period. The yield on the benchmark 10-year Treasury rose to 2.63% in mid-September, fell to 2.07% on December 16, and ended the period at 2.17%. With the Fed ending its bond-buying program while other countries appeared poised to ramp up monetary stimulus, we were not surprised to see some degree of rate volatility. Additionally, with U.S. gross domestic product growing at a 5% annual rate in the third quarter of 2014 — its strongest pace in 11 years — investors sought to fine-tune their forecasts as to when the U.S. central bank is likely to begin raising its target for short-term interest rates. Shorter-term Treasury yields rose late in the period, partially discounting the Fed’s first rate increase, which is likely to occur sometime during 2015, in our view. Oil prices continued a decline that began in midsummer on concerns that the global market was oversupplied. Widespread deceleration of global economic growth, particularly in Europe and China, sapped demand for oil, as did a November27 announcement by the Organization of Petroleum Exporting Countries that the cartel would not cut its output. Which holdings and strategies had the biggest influence on the portfolio’s relative performance? The portfolio delivered positive returns for the reporting period and modestly outperformed its benchmark, the Barclays U.S. Aggregate Bond Index. Our prepayment and mortgage credit strategies were the biggest contributors to performance versus the benchmark. Although rates fell during the period, the decline wasn’t severe enough to trigger substantial refinancing of the mortgages underlying our positions in interest-only collateralized mortgage obligations [IO CMOs]. As a result, prepayment speeds that were slower than expected provided a tailwind to our IO CMO holdings. In mortgage credit, our investments in subordinated mezzanine commercial mortgage-backed securities [CMBS] were the most additive. Our CMBS holdings benefited from supportive commercial real estate fundamentals amid an improving U.S. economy, along with persistent investor demand for higher-yielding bonds. Positions in non-agency residential mortgage-backed securities [RMBS] also helped, as their relatively high yields similarly attracted investors. Within this sector, our holdings of pay-option adjustable-rate mortgage-backed securities [pay-option ARMs] were the main contributors to performance. On the downside, interest-rate and yield-curve strategies detracted from relative performance. The portfolio was defensively positioned for a rising-rate environment and a steepening yield curve. The portfolio’s duration — a key measure of interest-rate sensitivity — was shorter than that of the benchmark, meaning the portfolio was comparatively less sensitive to rate fluctuations. However, with rates declining during the period and the yield curve flattening, this positioning hampered the portfolio’s relative results. How did you use derivatives during the period? We used bond futures and interest-rate swaps to take tactical positions at various points along the yield curve. In addition, we employed interest-rate swaps and “swaptions” — the latter of which give us the option to enter into a swap contract — to hedge the interest-rate and prepayment risks associated with our CMO holdings. We also utilized total return swaps as a hedging tool and to help manage the portfolio’s sector exposure, as well as credit default swaps to hedge the portfolio’s credit risk, and to manage the fund’s overall downside risk. What is your outlook for the months ahead, and how are you positioning the portfolio? We believe U.S. economic growth may accelerate in 2015, given improving trends in employment and a pickup in consumer and business spending. If this occurs, we think it sets the stage for the Fed to begin raising the federal funds rate. That said, with U.S. inflation still running below the central bank’s 2% target, we believe lower oil prices may cause the Fed to take a more dovish stance and defer the first rate increase until later in 2015. We’ll be monitoring these factors closely in the weeks to come. As for portfolio positioning, we plan to continue de-emphasizing interest-rate risk by keeping the portfolio’s duration shorter than the benchmark’s duration. We plan to maintain our allocations to CMBS and investment-grade corporate bonds. Concerning prepayment risk, we expect to continue our efforts to try to capitalize on anticipated slower prepayment speeds through allocations to agency IO CMOs. We continue to find prepayment risk attractive, given the potential for higher interest rates amid a strengthening U.S. economy. Additionally, we believe that government policy risk remains subdued, and mortgage lending continues to be constrained. 2 Putnam VT Income Fund The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Consider these risks before investing: Funds that invest in government securities are not guaranteed. Mortgage-backed securities are subject to prepayment risk and the risk that they may increase in value less when interest rates decline and decline in value more when interest rates rise. Bond investments are subject to interest-rate risk (the risk of bond prices falling if interest rates rise) and credit risk (the risk of an issuer defaulting on interest or principal payments). Interest-rate risk is greater for longer-term bonds, and credit risk is greater for below-investment-grade bonds. Risks associated with derivatives include increased investment exposure (which may be considered leverage) and, in the case of over-the-counter instruments, the potential inability to terminate or sell derivatives positions and the potential failure of the other party to the instrument to meet its obligations. Unlike bonds, funds that invest in bonds have fees and expenses. Bond prices may fall or fail to rise over time for several reasons, including general financial market conditions, changing market perceptions of the risk of default, changes in government intervention, and factors related to a specific issuer or industry. These factors may also lead to periods of high volatility and reduced liquidity in the bond markets. You can lose money by investing in the fund. Your fund’s managers Portfolio Manager Michael V. Salm is Co-Head of Fixed Income at Putnam. He joined Putnam in 1997 and has been in the investment industry since 1989. In addition to Michael, your fund’s portfolio managers are Brett S. Kozlowski, CFA, and Kevin F. Murphy. Your fund’s managers may also manage other accounts advised by Putnam Management or an affiliate, including retail mutual fund counterparts to the funds in Putnam Variable Trust. ABOUT DERIVATIVES Derivatives are an increasingly common type of investment instrument, the performance of which is derived from an underlying security, index, currency, or other area of the capital markets. Derivatives employed by the fund’s managers generally serve one of two main purposes: to implement a strategy that may be difficult or more expensive to invest in through traditional securities, or to hedge unwanted risk associated with a particular position. For example, the fund’s managers might use currency forward contracts to capitalize on an anticipated change in exchange rates between two currencies. This approach would require a significantly smaller outlay of capital than purchasing traditional bonds denominated in the underlying currencies. In another example, the managers may identify a bond that they believe is undervalued relative to its risk of default, but may seek to reduce the interest-rate risk of that bond by using interest-rate swaps, a derivative through which two parties “swap” payments based on the movement of certain rates. Like any other investment, derivatives may not appreciate in value and may lose money. Derivatives may amplify traditional investment risks through the creation of leverage and may be less liquid than traditional securities. And because derivatives typically represent contractual agreements between two financial institutions, derivatives entail “counterparty risk,” which is the risk that the other party is unable or unwilling to pay. Putnam monitors the counterparty risks we assume. For example, Putnam often enters into collateral agreements that require the counterparties to post collateral on a regular basis to cover their obligations to the fund. Counterparty risk for exchange-traded futures and centrally cleared swaps is mitigated by the daily exchange of margin and other safeguards against default through their respective clearinghouses. Putnam VT Income Fund3 Understanding your fund’s expenses As an investor in a variable annuity product that invests in a registered investment company, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, which are not shown in this section and would result in higher total expenses. Charges and expenses at the insurance company separate account level are not reflected. For more information, see your fund’s prospectus or talk to your financial representative. Review your fund’s expenses The two left-hand columns of the Expense per $1,000 table show the expenses you would have paid on a $1,000 investment in your fund from July 1, 2014, to December 31, 2014. They also show how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. To estimate the ongoing expenses you paid over the period, divide your account value by $1,000, then multiply the result by the number in the first line for the class of shares you own. Compare your fund’s expenses with those of other funds The two right-hand columns of the Expense per $1,000 table show your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All shareholder reports of mutual funds and funds serving as variable annuity vehicles will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expense ratios Class IA Class IB Total annual operating expenses for the fiscal year ended 12/31/13* 0.60% 0.85% Annualized expense ratio for the six-month period ended 12/31/14† 0.57% 0.82% *Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report. †For the fund’s most recent fiscal half year; may differ from expense ratios based on one-year data in the financial highlights. Expense per $1,000 Expenses and value for a Expenses and value for a $1,000 investment, assuming $1,000 investment, assuming a actual returns for the 6 months hypothetical 5% annualized return ended 12/31/14 for the 6 months ended 12/31/14 Class IA Class IB Class IA Class IB Expenses paid per $1,000*† $2.88 $4.14 $2.91 $4.18 Ending value (after expenses) $1,005.00 $1,004.20 $1,022.33 $1,021.07 *Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 12/31/14. The expense ratio may differ for each share class. †Expenses based on actual returns are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. Expenses based on a hypothetical 5% return are calculated by multiplying the expense ratio by the average account value for the six-month period; then multiplying the result by the number of days in the six-month period; and then dividing that result by the number of days in the year. 4Putnam VT Income Fund Report of Independent Registered Public Accounting Firm To the Trustees of Putnam Variable Trust and Shareholders of Putnam VT Income Fund: In our opinion, the accompanying statement of assets and liabilities, including the portfolio, and the related statements of operations and of changes in net assets and the financial highlights present fairly, in all material respects, the financial position of Putnam VT Income Fund (the “fund”) at December 31, 2014, and the results of its operations, the changes in its net assets and the financial highlights for each of the periods indicated, in conformity with accounting principles generally accepted in the United States of America. These financial statements and financial highlights (hereafter referred to as “financial statements”) are the responsibility of the fund’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits of these financial statements in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audits, which included confirmation of investments owned at December 31, 2014 by correspondence with the custodian, brokers, and transfer agent, provide a reasonable basis for our opinion. PricewaterhouseCoopers LLP Boston, Massachusetts February 13, 2015 Putnam VT Income Fund 5 The fund’s portfolio 12/31/14 MORTGAGE-BACKED SECURITIES (43.2%)* Principal amount Value Agency collateralized mortgage obligations (18.4%) Federal Home Loan Mortgage Corporation IFB Ser. 3182, Class SP, 27.957s, 2032 $44,840 $65,483 IFB Ser. 3408, Class EK, 25.146s, 2037 419,156 662,407 IFB Ser. 2976, Class LC, 23.83s, 2035 60,163 93,858 IFB Ser. 2979, Class AS, 23.684s, 2034 27,291 34,050 IFB Ser. 3072, Class SM, 23.207s, 2035 272,224 414,255 IFB Ser. 3065, Class DC, 19.378s, 2035 440,676 637,552 IFB Ser. 2990, Class LB, 16.535s, 2034 374,991 494,635 IFB Ser. 4105, Class HS, IO, 6.439s, 2042 1,151,272 284,606 IFB Ser. 4139, Class SA, IO, 5.989s, 2042 2,011,013 490,747 IFB Ser. 4143, Class DS, IO, 5.959s, 2042 2,546,896 609,572 IFB Ser. 4245, Class AS, IO, 5.839s, 2043 3,119,349 702,936 IFB Ser. 271, Class S5, IO, 5.839s, 2042 2,131,714 500,484 IFB Ser. 3852, Class NT, 5.839s, 2041 810,783 830,745 IFB Ser. 326, Class S2, IO, 5.789s, 2044 3,769,118 924,805 IFB Ser. 310, Class S4, IO, 5.789s, 2043 878,706 218,288 IFB Ser. 327, Class S8, IO, 5.759s, 2044 1,240,076 290,798 IFB Ser. 314, Class AS, IO, 5.729s, 2043 2,294,225 555,155 Ser. 4132, Class IP, IO, 4 1/2s, 2042 3,121,201 534,885 Ser. 4122, Class TI, IO, 4 1/2s, 2042 1,224,933 238,494 Ser. 4018, Class DI, IO, 4 1/2s, 2041 1,409,547 228,389 Ser. 3707, Class PI, IO, 4 1/2s, 2025 976,777 93,341 Ser. 4116, Class MI, IO, 4s, 2042 2,731,195 511,971 Ser. 4338, Class TI, IO, 4s, 2029 2,727,057 356,917 Ser. 311, Class IO, IO, 3 1/2s, 2043 1,953,937 401,180 Ser. 4165, Class AI, IO, 3 1/2s, 2043 2,822,024 468,061 Ser. 303, Class C19, IO, 3 1/2s, 2043 1,443,577 303,568 Ser. 304, Class C22, IO, 3 1/2s, 2042 3,366,403 731,798 Ser. 4122, Class AI, IO, 3 1/2s, 2042 2,759,912 385,982 Ser. 3995, Class KI, IO, 3 1/2s, 2027 2,273,408 276,969 Ser. 4182, Class GI, IO, 3s, 2043 4,776,218 533,630 Ser. 4141, Class PI, IO, 3s, 2042 2,349,315 297,752 Ser. 4158, Class TI, IO, 3s, 2042 5,984,242 764,846 Ser. 4165, Class TI, IO, 3s, 2042 7,085,944 921,173 Ser. 4176, Class DI, IO, 3s, 2042 5,339,012 667,857 Ser. 4183, Class MI, IO, 3s, 2042 2,237,928 284,441 Ser. 13-4206, Class IP, IO, 3s, 2041 2,269,743 292,207 Ser. 13-4176, Class IA, IO, 2 1/2s, 2028 3,215,510 344,317 Ser. 4039, Class PI, IO, 2 1/2s, 2027 6,808,880 642,342 Ser. T-56, Class A, IO, 0.524s, 2043 4,340,202 73,241 Ser. T-56, Class 2, IO, zero %, 2043 F 12,414,802 485 Ser. 3835, Class FO, PO, zero %, 2041 2,781,702 2,410,066 Ser. 3369, Class BO, PO, zero %, 2037 11,007 9,929 Ser. 3391, PO, zero %, 2037 71,151 64,077 Ser. 3300, PO, zero %, 2037 115,352 101,546 Ser. 3175, Class MO, PO, zero %, 2036 22,816 20,720 Ser. 3210, PO, zero %, 2036 49,063 46,151 FRB Ser. 3117, Class AF, zero %, 2036 8,129 6,758 FRB Ser. 3326, Class WF, zero %, 2035 9,041 7,168 FRB Ser. 3036, Class AS, zero %, 2035 3,184 3,168 Federal National Mortgage Association IFB Ser. 06-62, Class PS, 38.883s, 2036 280,205 520,919 IFB Ser. 06-8, Class HP, 23.945s, 2036 350,996 538,842 IFB Ser. 05-45, Class DA, 23.799s, 2035 661,394 1,025,241 IFB Ser. 07-53, Class SP, 23.579s, 2037 235,375 363,455 IFB Ser. 05-122, Class SE, 22.507s, 2035 548,492 810,679 IFB Ser. 05-75, Class GS, 19.742s, 2035 273,634 377,418 IFB Ser. 05-106, Class JC, 19.598s, 2035 252,653 376,539 IFB Ser. 05-83, Class QP, 16.953s, 2034 78,496 105,300 MORTGAGE-BACKED SECURITIES (43.2%)* cont. Principal amount Value Agency collateralized mortgage obligations cont. Federal National Mortgage Association IFB Ser. 11-4, Class CS, 12.561s, 2040 $440,640 $535,175 IFB Ser. 13-19, Class DS, IO, 6.031s, 2041 2,122,960 371,850 Ser. 06-10, Class GC, 6s, 2034 547,592 555,806 IFB Ser. 13-59, Class SC, IO, 5.981s, 2043 2,949,975 645,304 IFB Ser. 13-13, Class SA, IO, 5.981s, 2043 2,990,574 717,140 IFB Ser. 12-128, Class ST, IO, 5.981s, 2042 1,255,941 298,035 Ser. 13-98, Class SA, IO, 5.781s, 2043 1,319,587 320,660 IFB Ser. 13-101, Class AS, IO, 5.781s, 2043 5,279,297 1,343,792 IFB Ser. 13-103, Class SK, IO, 5.751s, 2043 974,595 243,403 Ser. 13-101, Class SE, IO, 5.731s, 2043 2,817,521 714,157 IFB Ser. 13-136, Class SB, IO, 5.731s, 2044 7,398,158 1,691,811 IFB Ser. 13-102, Class SH, IO, 5.731s, 2043 2,865,602 701,557 Ser. 418, Class C24, IO, 4s, 2043 1,995,372 410,298 Ser. 12-124, Class UI, IO, 4s, 2042 5,899,156 1,091,344 Ser. 12-40, Class MI, IO, 4s, 2041 2,877,266 436,730 Ser. 12-62, Class EI, IO, 4s, 2041 3,330,971 547,069 Ser. 12-22, Class CI, IO, 4s, 2041 2,333,595 374,302 Ser. 418, Class C15, IO, 3 1/2s, 2043 4,229,124 871,266 Ser. 13-18, Class IN, IO, 3 1/2s, 2043 2,078,109 313,668 Ser. 13-55, Class IK, IO, 3s, 2043 1,936,896 252,997 Ser. 12-144, Class KI, IO, 3s, 2042 7,115,429 920,808 Ser. 13-55, Class PI, IO, 3s, 2042 3,339,224 387,049 Ser. 13-67, Class IP, IO, 3s, 2042 3,628,090 395,933 Ser. 13-30, Class IP, IO, 3s, 2041 2,186,749 212,858 Ser. 13-23, Class LI, IO, 3s, 2041 2,412,626 242,203 Ser. 13-7, Class EI, IO, 3s, 2040 2,894,258 477,321 Ser. 14-28, Class AI, IO, 3s, 2040 4,567,275 619,793 Ser. 03-W10, Class 1, IO, 1.021s, 2043 2,576,626 64,416 Ser. 07-64, Class LO, PO, zero %, 2037 48,145 44,436 Ser. 372, Class 1, PO, zero %, 2036 62,309 59,320 Government National Mortgage Association IFB Ser. 12-26, Class SP, IO, 6.485s, 2042 2,642,652 616,161 IFB Ser. 10-163, Class SI, IO, 6.468s, 2037 1,020,308 116,924 IFB Ser. 11-56, Class MI, IO, 6.285s, 2041 136,367 28,483 IFB Ser. 13-113, Class SL, IO, 6.065s, 2042 1,442,769 223,066 IFB Ser. 13-129, Class SN, IO, 5.985s, 2043 1,297,861 228,553 IFB Ser. 14-90, Class HS, IO, 5.935s, 2044 1,278,305 318,963 IFB Ser. 14-32, Class CS, IO, 5.935s, 2044 1,999,726 429,941 IFB Ser. 11-128, Class TS, IO, 5.889s, 2041 5,158,177 900,102 IFB Ser. 11-70, Class SM, IO, 5.729s, 2041 1,760,000 319,053 Ser. 14-25, Class QI, IO, 5s, 2044 4,161,395 921,791 Ser. 13-3, Class IT, IO, 5s, 2043 1,716,012 367,361 Ser. 11-116, Class IB, IO, 5s, 2040 1,777,618 104,284 Ser. 13-16, Class IB, IO, 5s, 2040 2,783,204 217,571 Ser. 10-35, Class UI, IO, 5s, 2040 1,926,880 407,054 Ser. 10-9, Class UI, IO, 5s, 2040 10,268,057 2,180,181 Ser. 09-121, Class UI, IO, 5s, 2039 4,035,907 826,150 Ser. 12-129, Class IO, IO, 4 1/2s, 2042 1,681,419 396,344 Ser. 10-35, Class QI, IO, 4 1/2s, 2040 1,804,189 342,646 Ser. 10-9, Class QI, IO, 4 1/2s, 2040 1,726,897 347,711 Ser. 09-121, Class BI, IO, 4 1/2s, 2039 1,420,042 363,985 Ser. 11-116, Class IA, IO, 4 1/2s, 2039 2,059,518 252,929 Ser. 14-2, Class IL, IO, 4s, 2044 4,697,763 880,596 Ser. 14-63, Class PI, IO, 4s, 2043 1,912,474 320,339 Ser. 12-56, Class IB, IO, 4s, 2042 3,396,429 659,746 Ser. 12-41, Class IP, IO, 4s, 2041 4,329,441 767,315 Ser. 14-4, Class IK, IO, 4s, 2039 3,137,830 468,258 Ser. 13-37, Class JI, IO, 3 1/2s, 2043 2,058,557 280,787 Ser. 13-27, Class PI, IO, 3 1/2s, 2042 2,562,944 354,301 Ser. 12-136, Class IO, IO, 3 1/2s, 2042 2,764,128 598,213 Ser. 12-71, Class AI, IO, 3 1/2s, 2042 4,415,114 429,944 6Putnam VT Income Fund MORTGAGE-BACKED SECURITIES (43.2%)* cont. Principal amount Value Agency collateralized mortgage obligations cont. Government National Mortgage Association Ser. 14-46, Class JI, IO, 3 1/2s, 2041 $1,864,458 $275,809 Ser. 13-18, Class GI, IO, 3 1/2s, 2041 1,963,507 284,905 Ser. 12-48, Class KI, IO, 3 1/2s, 2039 1,873,807 236,549 Ser. 13-53, Class PI, IO, 3s, 2041 3,207,936 356,209 Ser. 13-23, Class IK, IO, 3s, 2037 1,551,442 225,549 Ser. 14-46, Class KI, IO, 3s, 2036 1,641,522 224,117 Ser. 14-44, Class IC, IO, 3s, 2028 3,770,726 400,807 Ser. 10-151, Class KO, PO, zero %, 2037 286,253 257,436 Ser. 06-36, Class OD, PO, zero %, 2036 7,382 6,559 Commercial mortgage-backed securities (18.0%) Banc of America Commercial Mortgage Trust Ser. 06-4, Class AJ, 5.695s, 2046 672,000 694,268 FRB Ser. 07-2, Class A2, 5.622s, 2049 69,055 69,090 Ser. 06-6, Class A2, 5.309s, 2045 51,567 51,585 Ser. 07-1, Class XW, IO, 0.325s, 2049 3,176,524 27,836 Banc of America Commercial Mortgage Trust 144A Ser. 07-5, Class XW, IO, 0.369s, 2051 9,442,512 81,829 Banc of America Merrill Lynch Commercial Mortgage, Inc. 144A FRB Ser. 04-5, Class F, 5.486s, 2041 410,000 410,058 Ser. 04-5, Class XC, IO, 0.469s, 2041 3,352,420 18,338 Ser. 04-4, Class XC, IO, 0.208s, 2042 1,438,747 4,381 Ser. 02-PB2, Class XC, IO, 0.138s, 2035 712,405 360 Ser. 05-1, Class XW, IO, 0.017s, 2042 52,893,361 529 Bank of America Merrill Lynch Commercial Mortgage, Inc. FRB Ser. 05-1, Class B, 5.283s, 2042 319,000 326,477 FRB Ser. 05-5, Class B, 5.214s, 2045 1,500,000 1,510,200 Bear Stearns Commercial Mortgage Securities Trust Ser. 05-PWR9, Class C, 5.055s, 2042 372,000 378,510 Ser. 04-PR3I, Class X1, IO, 0 1/2s, 2041 248,094 663 Bear Stearns Commercial Mortgage Securities Trust 144A FRB Ser. 06-PW11, Class B, 5.435s, 2039 1,937,000 1,939,673 Ser. 06-PW14, Class X1, IO, 0.64s, 2038 7,705,130 109,182 CFCRE Commercial Mortgage Trust 144A FRB Ser. 11-C2, Class D, 5.568s, 2047 241,000 268,428 FRB Ser. 11-C2, Class E, 5.568s, 2047 391,000 419,144 Citigroup Commercial Mortgage Trust Ser. 13-GC11, Class D, 4.458s, 2046 349,000 332,798 Ser. 14-GC19, Class X, IO, 1.333s, 2047 7,912,539 643,448 Citigroup/Deutsche Bank Commercial Mortgage Trust 144A Ser. 07-CD4, Class XW, IO, 0.368s, 2049 16,781,420 135,930 COMM Mortgage Trust Ser. 12-CR3, Class XA, IO, 2.172s, 2045 4,517,078 503,135 Ser. 12-CR1, Class XA, IO, 2.118s, 2045 6,620,740 688,140 Ser. 14-CR16, Class XA, IO, 1.273s, 2047 2,714,371 203,526 Ser. 14-UBS6, Class XA, IO, 1.087s, 2047 10,071,000 719,498 Ser. 06-C8, Class XS, IO, 0.521s, 2046 22,714,770 197,832 COMM Mortgage Trust 144A FRB Ser. 13-LC13, Class E, 3.719s, 2046 542,000 415,657 FRB Ser. 07-C9, Class AJFL, 0.852s, 2049 404,000 380,269 Credit Suisse Commercial Mortgage Trust 144A Ser. 07-C2, Class AX, IO, 0.064s, 2049 40,838,556 126,600 Credit Suisse First Boston Mortgage Securities Corp. Ser. 05-C5, Class C, 5.1s, 2038 366,000 372,739 Credit Suisse First Boston Mortgage Securities Corp. 144A Ser. 98-C1, Class F, 6s, 2040 441,623 477,505 Ser. 02-CP3, Class AX, IO, 1.426s, 2035 358,743 3,419 DBRR Trust 144A FRB Ser. 13-EZ3, Class A, 1.636s,2049 408,030 410,485 MORTGAGE-BACKED SECURITIES (43.2%)* cont. Principal amount Value Commercial mortgage-backed securities cont. First Union National Bank Commercial Mortgage 144A Ser. 01-C3, Class K, 6.155s, 2033 $166,487 $166,487 First Union National Bank-Bank of America Commercial Mortgage Trust 144A Ser. 01-C1, Class 3, IO, 1.931s, 2033 167,093 327 GE Business Loan Trust 144A Ser. 04-2, Class D, 2.911s, 2032 55,383 46,467 GE Capital Commercial Mortgage Corp. 144A Ser. 07-C1, Class XC, IO, 0.201s, 2049 52,561,975 196,266 Ser. 05-C3, Class XC, IO, 0.142s, 2045 93,418,003 35,459 GMAC Commercial Mortgage Securities, Inc. Trust Ser. 97-C1, Class X, IO, 1.386s, 2029 936,909 41,519 Ser. 05-C1, Class X1, IO, 0.587s, 2043 14,888,818 27,202 GS Mortgage Securities Trust Ser. 05-GG4, Class B, 4.841s, 2039 1,034,000 1,032,201 Ser. 13-GC12, Class XA, IO, 1.773s, 2046 6,944,355 647,974 Ser. 13-GC10, Class XA, IO, 1.733s, 2046 5,359,942 517,020 Ser. 14-GC22, Class XA, IO, 1.09s, 2047 18,236,385 1,305,098 GS Mortgage Securities Trust 144A FRB Ser. 13-GC10, Class D, 4.414s, 2046 820,000 792,989 FRB Ser. 13-GC10, Class E, 4.414s, 2046 414,000 362,507 Ser. 06-GG6, Class XC, IO, 0.005s, 2038 35,214,699 18,276 JPMBB Commercial Mortgage Securities Trust Ser. 14-C25, Class XA, IO, 1.021s, 2047 6,024,612 422,238 JPMBB Commercial Mortgage Securities Trust 144A FRB Ser. 13-C14, Class E, 4.561s, 2046 350,000 317,480 JPMorgan Chase Commercial Mortgage Securities Trust Ser. 08-C2, Class ASB, 6 1/8s, 2051 389,916 409,416 FRB Ser. 07-CB20, Class AJ, 6.074s, 2051 843,000 874,899 FRB Ser. 07-LD12, Class A3, 5.939s, 2051 55,307 55,388 FRB Ser. 07-LD11, Class A2, 5.772s, 2049 80,172 80,172 Ser. 06-LDP8, Class B, 5.52s, 2045 348,000 349,013 FRB Ser. 06-LDP6, Class B, 5.501s, 2043 753,000 753,000 FRB Ser. 04-CBX, Class B, 5.021s, 2037 280,000 281,766 Ser. 13-C16, Class XA, IO, 1.363s, 2046 4,558,950 308,536 Ser. 06-LDP8, Class X, IO, 0.534s, 2045 22,366,847 166,074 Ser. 07-LDPX, Class X, IO, 0.282s, 2049 18,321,163 203,603 JPMorgan Chase Commercial Mortgage Securities Trust 144A FRB Ser. 10-C1, Class D, 6.312s, 2043 731,000 819,926 FRB Ser. 07-CB20, Class C, 6.174s, 2051 369,000 349,830 FRB Ser. 01-C1, Class H, 5.626s, 2035 383,396 391,831 FRB Ser. 11-C3, Class E, 5.567s, 2046 978,000 1,046,372 FRB Ser. 11-C3, Class F, 5.567s, 2046 387,000 390,094 FRB Ser. 12-C6, Class E, 5.207s, 2045 794,000 811,830 FRB Ser. 12-C8, Class D, 4.666s, 2045 999,000 1,034,651 FRB Ser. 12-C8, Class E, 4.666s, 2045 189,000 187,009 FRB Ser. 12-LC9, Class D, 4.425s, 2047 706,000 718,566 FRB Ser. 13-C10, Class E, 3 1/2s, 2047 743,000 545,585 FRB Ser. 13-LC11, Class E, 3 1/4s, 2046 498,000 353,929 Ser. 05-CB12, Class X1, IO, 0.347s, 2037 12,853,579 15,591 Ser. 06-LDP6, Class X1, IO, 0.077s, 2043 36,075,025 52,309 LB Commercial Conduit Mortgage Trust 144A Ser. 99-C1, Class G, 6.41s, 2031 253,798 266,488 Ser. 98-C4, Class H, 5.6s, 2035 422,430 442,242 LB-UBS Commercial Mortgage Trust FRB Ser. 06-C6, Class C, 5.482s, 2039 438,000 430,335 Ser. 06-C7, Class A2, 5.3s, 2038 672,496 674,561 FRB Ser. 06-C1, Class AJ, 5.276s, 2041 383,000 392,384 FRB Ser. 05-C2, Class C, 5.256s, 2040 725,000 721,346 Ser. 07-C2, Class XW, IO, 0.539s, 2040 2,664,927 32,222 Putnam VT Income Fund 7 MORTGAGE-BACKED SECURITIES (43.2%)* cont. Principal amount Value Commercial mortgage-backed securities cont. LB-UBS Commercial Mortgage Trust 144A FRB Ser. 04-C1, Class G, 5.077s, 2036 $1,600,000 $998,406 Ser. 06-C7, Class XCL, IO, 0.651s, 2038 32,785,150 344,539 Ser. 06-C7, Class XW, IO, 0.651s, 2038 17,508,161 183,993 Ser. 07-C2, Class XCL, IO, 0.539s, 2040 57,739,523 698,129 Ser. 05-C2, Class XCL, IO, 0.354s, 2040 35,083,619 15,437 Ser. 05-C7, Class XCL, IO, 0.213s, 2040 41,858,616 44,579 Merrill Lynch Mortgage Trust FRB Ser. 08-C1, Class AJ, 6.289s, 2051 443,000 483,840 FRB Ser. 07-C1, Class A3, 5.835s, 2050 77,270 77,323 FRB Ser. 05-LC1, Class D, 5.42s, 2044 600,000 617,064 FRB Ser. 05-CKI1, Class B, 5.288s, 2037 1,242,000 1,248,458 FRB Ser. 05-CKI1, Class C, 5.288s, 2037 864,000 864,899 Merrill Lynch Mortgage Trust 144A Ser. 05-MCP1, Class XC, IO, 0.603s, 2043 14,898,241 25,133 Ser. 04-KEY2, Class XC, IO, 0.514s, 2039 718,766 1,533 Mezz Cap Commercial Mortgage Trust 144A Ser. 04-C1, Class X, IO, 8.773s, 2037 77,820 2,319 Ser. 05-C3, Class X, IO, 6.053s, 2044 701,119 38,071 Ser. 06-C4, Class X, IO, 6.006s, 2045 1,932,760 191,923 ML-CFC Commercial Mortgage Trust Ser. 06-3, Class AJ, 5.485s, 2046 266,000 270,219 Ser. 06-4, Class AJ, 5.239s, 2049 295,000 298,629 ML-CFC Commercial Mortgage Trust 144A Ser. 06-4, Class AJFX, 5.147s, 2049 319,000 310,387 Ser. 06-4, Class XC, IO, 0.206s, 2049 59,763,244 797,839 Morgan Stanley Bank of America Merrill Lynch Trust Ser. 14-C17, Class XA, IO, 1.288s, 2047 2,011,674 156,730 Morgan Stanley Bank of America Merrill Lynch Trust 144A FRB Ser. 13-C11, Class D, 4.417s, 2046 309,000 290,800 FRB Ser. 13-C10, Class E, 4.083s, 2046 633,000 577,853 Morgan Stanley Capital I Trust Ser. 07-IQ14, Class A2, 5.61s, 2049 299,901 300,545 FRB Ser. 07-HQ12, Class A2, 5.592s, 2049 184,828 185,013 FRB Ser. 07-HQ12, Class A2FX, 5.592s, 2049 124,780 124,543 Morgan Stanley Capital I Trust 144A FRB Ser. 11-C3, Class E, 5.183s, 2049 356,000 373,088 Morgan Stanley ReREMIC Trust 144A FRB Ser. 10-C30A, Class A3B, 5.246s, 2043 609,269 611,743 TIAA Real Estate CDO, Ltd. Ser. 03-1A, Class E, 8s, 2038 856,880 214,220 UBS-Barclays Commercial Mortgage Trust 144A FRB Ser. 12-C3, Class D, 4.958s, 2049 609,000 607,204 Wachovia Bank Commercial Mortgage Trust FRB Ser. 06-C26, Class AJ, 5.999s, 2045 418,000 421,064 Ser. 05-C17, Class D, 5.396s, 2042 1,450,000 1,446,390 Ser. 06-C29, IO, 0.381s, 2048 27,623,942 183,423 Ser. 07-C34, IO, 0.308s, 2046 7,444,675 60,525 Wachovia Bank Commercial Mortgage Trust 144A FRB Ser. 05-C17, Class E, 5.396s, 2042 364,000 363,177 FRB Ser. 05-C17, Class F, 5.396s, 2042 563,000 561,649 Ser. 06-C26, Class XC, IO, 0.05s, 2045 11,745,797 12,451 Wells Fargo Commercial Mortgage Trust 144A FRB Ser. 12-LC5, Class E, 4.778s, 2045 442,000 403,325 WF-RBS Commercial Mortgage Trust FRB Ser. 13-C17, Class C, 5.126s, 2046 600,000 648,786 Ser. 13-C17, Class XA, IO, 1.594s, 2046 8,063,469 673,070 Ser. 13-C14, Class XA, IO, 0.917s, 2046 17,548,956 931,323 MORTGAGE-BACKED SECURITIES (43.2%)* cont. Principal amount Value Commercial mortgage-backed securities cont. WF-RBS Commercial Mortgage Trust 144A FRB Ser. 11-C2, Class D, 5.466s, 2044 $1,133,000 $1,213,488 FRB Ser. 11-C4, Class E, 5.245s, 2044 368,000 385,060 FRB Ser. 12-C7, Class D, 4.845s, 2045 931,000 973,649 FRB Ser. 12-C7, Class E, 4.845s, 2045 406,000 406,551 FRB Ser. 12-C7, Class F, 4 1/2s, 2045 645,000 537,866 Ser. 14-C19, Class D, 4.234s, 2047 705,000 638,761 Ser. 13-C12, Class E, 3 1/2s, 2048 662,000 518,616 Ser. 12-C10, Class XA, IO, 1.795s, 2045 25,383,632 2,485,311 Ser. 13-C12, Class XA, IO, 1.496s, 2048 3,765,820 301,985 Ser. 13-C11, Class XA, IO, 1.495s, 2045 7,548,067 548,276 Residential mortgage-backed securities (non-agency) (6.8%) BCAP, LLC Trust 144A FRB Ser. 10-RR1, Class 3A3, 5.214s, 2035 450,000 448,875 Bear Stearns Asset Backed Securities I Trust FRB Ser. 06-EC2, Class M2, 0.575s, 2036 537,686 454,506 Citigroup Mortgage Loan Trust, Inc. 144a Ser. 10-8, Class 1A2, 5 1/2s, 2036 325,000 333,125 Countrywide Alternative Loan Trust FRB Ser. 04-J5, Class M1, 1.055s, 2034 1,250,000 1,112,500 First Plus Home Loan Trust Ser. 97-3, Class B1, 7.79s, 2023 (In default) † 77,731 8 GSAMP Trust FRB Ser. 05-HE4, Class M3, 0.69s, 2045 F 325,000 263,900 Morgan Stanley Mortgage Loan Trust FRB Ser. 05-5AR, Class 1M4, 0.8s, 2035 450,000 372,094 Opteum Mortgage Acceptance Corp. FRB Ser. 05-3, Class M3, 0.67s, 2035 350,000 275,310 Residential Asset Securities Corp. FRB Ser. 05-KS3, Class M6, 1.115s, 2035 1,000,000 854,860 WAMU Mortgage Pass-Through Certificates FRB Ser. 04-AR13, Class A1B2, 1.15s, 2034 3,128,773 2,928,845 FRB Ser. 05-AR11, Class A1C3, 0.68s, 2045 778,727 684,189 FRB Ser. 05-AR19, Class A1C3, 0.67s, 2045 2,240,318 1,977,080 FRB Ser. 04-AR12, Class A2B, 0.648s, 2044 515,546 458,836 FRB Ser. 05-AR11, Class A1B2, 0.62s, 2045 592,309 522,002 FRB Ser. 05-AR13, Class A1C4, 0.6s, 2045 4,390,502 3,775,832 FRB Ser. 05-AR17, Class A1B2, 0.58s, 2045 2,174,414 1,883,695 FRB Ser. 05-AR11, Class A1B3, 0.57s, 2045 2,832,588 2,535,166 FRB Ser. 05-AR8, Class 2AC3, 0.56s, 2045 475,330 424,232 FRB Ser. 05-AR1, Class A1B, 0.56s, 2045 1,256,868 1,150,034 FRB Ser. 05-AR6, Class 2A1C, 0.51s, 2045 799,732 707,763 Total mortgage-backed securities (cost $124,606,454) U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (28.4%)* Principal amount Value U.S. Government Guaranteed Mortgage Obligations (6.7%) Government National Mortgage Association Pass-Through Certificates 5s, TBA, January 1, 2045 $3,000,000 $3,278,789 4 1/2s, TBA, January 1, 2045 7,000,000 7,650,234 4s, with due dates from March 20, 2044 to July 20, 2044 3,039,589 3,295,249 4s, TBA, January 1, 2045 3,000,000 3,215,859 3 1/2s, TBA, January 1, 2045 3,000,000 3,150,234 U.S. Government Agency Mortgage Obligations (21.7%) Federal Home Loan Mortgage Corporation Pass-Through Certificates 4 1/2s, May 1, 2044 1,639,021 1,815,600 4s, with due dates from June 1, 2043 to October 1, 2043 620,830 667,191 8 Putnam VT Income Fund U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (28.4%)* Principal amount Value U.S. Government Agency Mortgage Obligations cont. Federal Home Loan Mortgage Corporation Pass-Through Certificates 3 1/2s, with due dates from August 1, 2043 to February 1, 2044 $2,721,050 $2,836,686 3s, March 1, 2043 865,696 876,957 Federal National Mortgage Association Pass-Through Certificates 6s, TBA, January 1, 2045 2,000,000 2,266,875 5 1/2s, TBA, January 1, 2045 2,000,000 2,237,500 5s, March 1, 2038 50,470 55,805 4 1/2s, with due dates from May 1, 2041 to February 1, 2044 2,254,020 2,460,802 4 1/2s, TBA, January 1, 2045 9,000,000 9,772,735 4s, with due dates from April 1, 2042 to June 1,2044 21,873,731 23,526,321 4s, TBA, January 1, 2045 5,000,000 5,338,281 3 1/2s, July 1, 2043 928,104 970,630 3 1/2s, TBA, January 1, 2045 5,000,000 5,214,844 3s, TBA, January 1, 2045 9,000,000 9,108,985 Total U.S. government and agency mortgage obligations (cost $87,463,929) U.S. TREASURY OBLIGATIONS (—%)* Principal amount Value U.S. Treasury Notes 2s, September 30, 2020 $132,000 $133,280 Total U.S. treasury Obligations (cost $131,931) CORPORATE BONDS AND NOTES (28.4%)* Principal amount Value Banking (4.8%) Banco Bilbao Vizcaya Argentaria SA jr. unsec. sub. FRB bonds 9s, perpetual maturity (Spain) $200,000 $214,500 Banco del Estado de Chile 144A sr. unsec. notes 2s, 2017 (Chile) 150,000 150,537 Banco do Brasil SA 144A unsec. sub. notes 5 7/8s, 2022 (Brazil) 635,000 618,949 Bank of America Corp. jr. unsec. sub. FRN notes Ser. Z, 6 1/2s, perpetual maturity 140,000 142,506 Barclays PLC jr. unsec. sub. FRB bonds 6 5/8s, perpetual maturity (United Kingdom) 590,000 566,400 BBVA International Preferred SAU company guaranty jr. unsec. sub. FRB bonds 5.919s, perpetual maturity (Spain) 5,000 5,089 Bear Stearns Cos., LLC (The) sr. unsec. unsub. notes 7 1/4s, 2018 715,000 824,073 BNP Paribas SA 144A jr. unsec. sub. FRN notes 7.195s, perpetual maturity (France) 100,000 115,875 BPCE SA 144A unsec. sub. notes 5.7s, 2023 (France) 200,000 214,753 Citigroup, Inc. jr. unsec. sub. FRB bonds Ser. B, 5.9s, perpetual maturity 56,000 54,600 Citigroup, Inc. sr. unsec. notes 8 1/2s, 2019 120,000 149,528 Commerzbank AG 144A unsec. sub. notes 8 1/8s, 2023 (Germany) 400,000 459,940 Cooperatieve Centrale Raiffeisen-Boerenleenbank BA 144A jr. unsec. sub. FRN notes 11s, perpetual maturity (Netherlands) 175,000 225,225 Cooperatieve Centrale Raiffeisen-Boerenleenbank BA of Netherlands bank guaranty unsec. sub. notes 4 5/8s, 2023 (Netherlands) 250,000 265,178 Credit Agricole SA 144A jr. unsec. sub. FRN notes 7 7/8s, perpetual maturity (France) 200,000 203,507 CORPORATE BONDS AND NOTES (28.4%)* cont. Principal amount Value Banking cont. Credit Suisse Group AG 144A unsec. sub. notes 6 1/2s, 2023 (Switzerland) $200,000 $217,615 Credit Suisse Group AG 144A jr. unsec. sub. FRN notes 7 1/2s, perpetual maturity (Switzerland) 315,000 326,025 Fifth Third Bancorp jr. unsec. sub. FRB bonds 5.1s, perpetual maturity 171,000 158,389 HBOS PLC 144A unsec. sub. bonds 6s, 2033 (United Kingdom) 454,000 512,709 HSBC Capital Funding LP 144A bank guaranty jr. unsec. sub. FRB bonds 10.176s, perpetual maturity (Jersey) 130,000 195,650 HSBC USA Capital Trust I 144A jr. bank guaranty unsec. notes 7.808s, 2026 310,000 312,532 ING Bank NV 144A unsec. sub. notes 5.8s, 2023 (Netherlands) 1,135,000 1,259,904 Intesa Sanpaolo SpA 144A company guaranty unsec. sub. bonds 5.017s, 2024 (Italy) 200,000 194,103 JPMorgan Chase & Co. jr. unsec. sub. FRN notes 7.9s, perpetual maturity 156,000 167,903 Lloyds Banking Group PLC jr. unsec. sub. FRB bonds 7 1/2s, perpetual maturity (United Kingdom) 212,000 215,710 Lloyds Banking Group PLC 144A jr. unsec. sub. FRN notes 6.657s, perpetual maturity (United Kingdom) 925,000 987,438 Merrill Lynch & Co., Inc. unsec. sub. FRN notes 1.001s, 2026 100,000 91,491 Merrill Lynch & Co., Inc. unsec. sub. notes 6.11s, 2037 300,000 357,868 Royal Bank of Scotland Group PLC unsec. sub. notes 5 1/8s, 2024 (United Kingdom) 530,000 539,111 Santander Holdings USA, Inc. sr. unsec. unsub. notes 4 5/8s, 2016 180,000 187,554 Santander Issuances SAU 144A bank guaranty unsec. sub. notes 5.911s, 2016 (Spain) 800,000 833,898 Santander UK PLC 144A unsec. sub. notes 5s, 2023 (United Kingdom) 50,000 52,271 Societe Generale SA 144A jr. unsec. sub. FRB bonds 7 7/8s, perpetual maturity (France) 260,000 253,500 Standard Chartered PLC 144A jr. sub. FRB bonds 7.014s, perpetual maturity (United Kingdom) 600,000 648,000 State Street Capital Trust IV company guaranty jr. unsec. sub. FRB bonds 1.241s, 2037 1,525,000 1,279,094 Sumitomo Mitsui Financial Group, Inc. 144A unsec. sub. bonds 4.436s, 2024 (Japan) 410,000 429,685 Wachovia Bank NA sr. unsec. sub. notes 6.6s, 2038 1,110,000 1,537,340 Basic materials (1.0%) Agrium, Inc. sr. unsec. unsub. 5 1/4s, 2045 (Canada) 46,000 49,685 Albemarle Corp. sr. unsec. Notes 4.15s, 2024 80,000 81,280 Celanese US Holdings, LLC sr. notes 5 7/8s, 2021 (Germany) 275,000 291,500 CF Industries, Inc. company guaranty sr. unsec. notes 5 3/8s, 2044 184,000 200,091 CF Industries, Inc. company guaranty sr. unsec. notes 5.15s, 2034 75,000 78,613 CF Industries, Inc. company guaranty sr. unsec. unsub. notes 7 1/8s, 2020 51,000 60,760 Cytec Industries, Inc. sr. unsec. unsub. notes 3 1/2s, 2023 50,000 50,305 Eastman Chemical Co. sr. unsec. unsub. notes 6.3s, 2018 100,000 112,849 Georgia-Pacific, LLC sr. unsec. unsub. notes 7 3/4s, 2029 70,000 98,564 Putnam VT Income Fund 9 CORPORATE BONDS AND NOTES (28.4%)* cont. Principal amount Value Basic materials cont. Georgia-Pacific, LLC 144A company guaranty sr. notes 5.4s, 2020 $110,000 $123,776 Glencore Finance Canada, Ltd. 144A company guaranty sr. unsec. notes 6s, 2041 (Canada) 15,000 16,292 Glencore Finance Canada, Ltd. 144A company guaranty sr. unsec. unsub. bonds 5.8s, 2016 (Canada) 271,000 289,900 Glencore Funding, LLC 144A company guaranty sr. unsec. unsub. notes 4 5/8s, 2024 94,000 94,143 Methanex Corp. sr. unsec. unsub. notes 4 1/4s, 2024 (Canada) 30,000 29,869 Methanex Corp. sr. unsec. unsub. notes 3 1/4s, 2019 (Canada) 76,000 75,572 Mosaic Co. (The) sr. unsec. unsub. notes 5 5/8s,2043 245,000 281,280 Mosaic Co. (The) sr. unsec. unsub. notes 5.45s,2033 100,000 113,305 NOVA Chemicals Corp. 144A sr. unsec. notes 5s, 2025 (Canada) 20,000 19,850 Rock-Tenn Co. company guaranty sr. unsec. unsub. notes 4.45s, 2019 33,000 35,245 Temple-Inland, Inc. sr. unsec. unsub. notes 6 5/8s, 2018 230,000 256,816 Union Carbide Corp. sr. unsec. unsub. bonds 7 3/4s, 2096 85,000 112,337 Weyerhaeuser Co. sr. unsec. unsub. notes 7 3/8s, 2032 R 365,000 485,942 Capital goods (0.7%) Crown Americas, LLC/Crown Americas Capital Corp. IV company guaranty sr. unsec. notes 4 1/2s,2023 110,000 106,700 Legrand France SA sr. unsec. unsub. debs 8 1/2s, 2025 (France) 308,000 432,165 Parker Hannifin Corp. sr. unsec. unsub. notes Ser. MTN, 6 1/4s, 2038 205,000 276,270 Republic Services, Inc. company guaranty sr. unsec. notes 5.7s, 2041 90,000 111,164 Republic Services, Inc. company guaranty sr. unsec. notes 3.8s, 2018 110,000 116,345 Republic Services, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2019 210,000 236,582 Waste Management, Inc. company guaranty sr. unsec. notes 7 3/4s, 2032 535,000 779,561 Communication services (3.0%) CC Holdings GS V, LLC/Crown Castle GS III Corp. company guaranty sr. notes 3.849s, 2023 85,000 84,432 CenturyLink, Inc. sr. unsec. unsub. notes Ser. G, 6 7/8s, 2028 450,000 450,000 Comcast Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2035 205,000 274,088 Crown Castle Towers, LLC 144A company guaranty sr. notes 4.883s, 2020 635,000 698,009 Frontier Communications Corp. sr. unsec. notes 8 1/2s, 2020 275,000 306,625 NBCUniversal Media, LLC sr. unsec. unsub. notes 6.4s, 2040 325,000 435,433 Qwest Corp. sr. unsec. notes 6 3/4s, 2021 593,000 685,691 Rogers Communications, Inc. company guaranty sr. unsec. unsub. notes 4 1/2s, 2043 (Canada) 95,000 96,232 SBA Tower Trust 144A company guaranty sr. notes 5.101s, 2017 475,000 502,060 SBA Tower Trust 144A notes 2.933s, 2017 175,000 176,854 SES SA 144A company guaranty sr. unsec. notes 5.3s, 2043 (France) 245,000 272,130 CORPORATE BONDS AND NOTES (28.4%)* cont. Principal amount Value Communication services cont. TCI Communications, Inc. sr. unsec. unsub. notes 7 7/8s, 2026 $555,000 $774,118 Telecom Italia SpA 144A sr. unsec. notes 5.303s, 2024 (Italy) 250,000 253,125 Telefonica Emisiones SAU company guaranty sr. unsec. notes 5.462s, 2021 (Spain) 605,000 674,570 Telefonica Emisiones SAU company guaranty sr. unsec. notes 4.57s, 2023 (Spain) 150,000 160,597 Telefonica Emisiones SAU company guaranty sr. unsec. unsub. notes 7.045s, 2036 (Spain) 75,000 99,976 Time Warner Cable, Inc. company guaranty sr. notes 7.3s, 2038 113,000 155,811 Time Warner Cable, Inc. company guaranty sr. unsec. unsub. notes 8 3/4s, 2019 50,000 61,893 Time Warner Cable, Inc. company guaranty sr. unsec. unsub. notes 6 3/4s, 2039 125,000 163,410 Time Warner Entertainment Co. LP company guaranty sr. unsec. bonds 8 3/8s, 2033 40,000 60,029 Verizon Communications, Inc. sr. unsec. notes 6.4s, 2038 288,000 355,351 Verizon Communications, Inc. sr. unsec. unsub. notes 6.4s, 2033 141,000 174,943 Verizon Communications, Inc. sr. unsec. unsub. notes 5.9s, 2054 53,400 1,400,148 Verizon Communications, Inc. sr. unsec. unsub. notes 5.05s, 2034 250,000 268,748 Verizon Communications, Inc. sr. unsec. unsub. notes 4.4s, 2034 85,000 84,488 Verizon New Jersey, Inc. company guaranty sr. unsec. unsub. bonds 8s, 2022 40,000 50,625 Verizon New York, Inc. company guaranty sr. unsec. notes Ser. B, 7 3/8s, 2032 92,000 115,367 Verizon Pennsylvania, Inc. company guaranty sr. unsec. bonds 8.35s, 2030 405,000 556,304 Consumer cyclicals (2.6%) 21st Century Fox America, Inc. company guaranty sr. unsec. debs. 7 3/4s, 2024 420,000 542,031 21st Century Fox America, Inc. company guaranty sr. unsec. notes 7.85s, 2039 210,000 311,495 21st Century Fox America, Inc. company guaranty sr. unsec. unsub. debs. 7 3/4s, 2045 230,000 345,989 Autonation, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2020 93,000 100,673 Bed Bath & Beyond, Inc. sr. unsec. notes 5.165s,2044 150,000 156,943 CBS Corp. company guaranty sr. unsec. debs. 7 7/8s, 2030 520,000 726,760 D.R. Horton, Inc. company guaranty sr. unsec. notes 5 3/4s, 2023 120,000 128,100 Dollar General Corp. sr. unsec. notes 3 1/4s, 2023 135,000 122,883 Expedia, Inc. company guaranty sr. unsec. unsub. notes 5.95s, 2020 270,000 301,718 Ford Motor Co. sr. unsec. unsub. bonds 7.7s, 2097 48,000 63,517 Ford Motor Co. sr. unsec. unsub. notes 7.4s, 2046 485,000 698,392 Gannett Co., Inc. 144A company guaranty sr. unsec. notes 4 7/8s, 2021 40,000 39,700 General Motors Co. sr. unsec. unsub. notes 6 1/4s, 2043 90,000 107,514 General Motors Financial Co., Inc. company guaranty sr. unsec. notes 3 1/4s, 2018 175,000 175,219 General Motors Financial Co., Inc. company guaranty sr. unsec. notes 2 3/4s, 2016 250,000 254,063 10 Putnam VT Income Fund CORPORATE BONDS AND NOTES (28.4%)* cont. Principal amount Value Consumer cyclicals cont. GLP Capital LP/GLP Financing II, Inc. company guaranty sr. unsec. notes 4 3/8s, 2018 $75,000 $76,688 Grupo Televisa SAB sr. unsec. bonds 6 5/8s, 2040 (Mexico) 180,000 218,238 Grupo Televisa SAB sr. unsec. notes 6s, 2018 (Mexico) 172,000 191,051 Grupo Televisa SAB sr. unsec. unsub. notes 6 5/8s, 2025 (Mexico) 100,000 122,428 Historic TW, Inc. company guaranty sr. unsec. unsub. bonds 9.15s, 2023 325,000 442,034 Host Hotels & Resorts LP sr. unsec. unsub. notes 6s, 2021 R 78,000 89,696 Host Hotels & Resorts LP sr. unsec. unsub. notes 5 1/4s, 2022 R 37,000 40,379 Hyatt Hotels Corp. sr. unsec. unsub. notes 3 3/8s, 2023 110,000 108,404 INVISTA Finance, LLC 144A company guaranty sr. notes 4 1/4s, 2019 109,000 109,000 L Brands, Inc. company guaranty sr. unsec. notes 6 5/8s, 2021 275,000 308,688 L Brands, Inc. sr. unsec. notes 5 5/8s, 2022 125,000 135,000 Macy’s Retail Holdings, Inc. company guaranty sr. unsec. notes 6.9s, 2029 201,000 255,850 Macy’s Retail Holdings, Inc. company guaranty sr. unsec. notes 6.65s, 2024 105,000 130,209 Macy’s Retail Holdings, Inc. company guaranty sr. unsec. notes 5 1/8s, 2042 70,000 76,296 Macy’s Retail Holdings, Inc. company guaranty sr. unsec. notes 3 5/8s, 2024 150,000 151,562 NVR, Inc. sr. unsec. unsub. notes 3.95s, 2022 90,000 93,175 O’Reilly Automotive, Inc. company guaranty sr. unsec. unsub. notes 3.85s, 2023 110,000 113,818 Owens Corning company guaranty sr. unsec. notes 9s, 2019 44,000 53,248 QVC, Inc. company guaranty sr. notes 4.85s, 2024 276,000 281,046 Tiffany & Co. 144A sr. unsec. notes 4.9s, 2044 100,000 103,064 Time Warner, Inc. company guaranty sr. unsec. bonds 7.7s, 2032 460,000 649,906 TRW Automotive, Inc. 144A company guaranty sr. unsec. notes 4.45s, 2023 275,000 276,375 Consumer finance (0.1%) International Lease Finance Corp. sr. unsec. notes 6 1/4s, 2019 260,000 284,050 International Lease Finance Corp. sr. unsec. unsub. notes 4 7/8s, 2015 108,000 109,350 Consumer staples (1.8%) Altria Group, Inc. company guaranty sr. unsec. bonds 4s, 2024 242,000 252,952 Altria Group, Inc. company guaranty sr. unsec. notes 9.7s, 2018 32,000 40,634 Altria Group, Inc. company guaranty sr. unsec. notes 9 1/4s, 2019 61,000 78,400 Anheuser-Busch InBev Worldwide, Inc. company guaranty sr. unsec. unsub. notes 8.2s, 2039 250,000 385,955 Bacardi, Ltd. 144A unsec. notes 4 1/2s, 2021 (Bermuda) 470,000 509,297 Campbell Soup Co. sr. unsec. unsub. notes 8 7/8s,2021 345,000 451,519 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 3 7/8s, 2019 20,000 20,150 Corrections Corp. of America company guaranty sr. unsec. notes 4 5/8s, 2023 R 25,000 24,063 CORPORATE BONDS AND NOTES (28.4%)* cont. Principal amount Value Consumer staples cont. Corrections Corp. of America company guaranty sr. unsec. notes 4 1/8s, 2020 R $75,000 $72,938 CVS Pass-Through Trust sr. notes 6.036s, 2028 30,960 35,840 CVS Pass-Through Trust 144A sr. mtge. notes 7.507s, 2032 714,444 911,114 CVS Pass-Through Trust 144A sr. mtge. notes 4.704s, 2036 131,718 140,847 Delhaize Group SA company guaranty sr. unsec. notes 4 1/8s, 2019 (Belgium) 102,000 107,116 ERAC USA Finance, LLC 144A company guaranty sr. unsec. notes 7s, 2037 155,000 208,880 ERAC USA Finance, LLC 144A company guaranty sr. unsec. notes 3.85s, 2024 595,000 603,418 Grupo Bimbo SAB de CV 144A sr. unsec. notes 4 7/8s, 2044 (Mexico) 200,000 200,503 Kraft Foods Group, Inc. sr. unsec. unsub. notes 6 1/2s, 2040 211,000 272,035 McDonald’s Corp. sr. unsec. bonds 6.3s, 2037 345,000 451,525 McDonald’s Corp. sr. unsec. notes 5.7s, 2039 145,000 178,102 SABMiller Holdings, Inc. 144A company guaranty sr. unsec. notes 4.95s, 2042 200,000 225,301 Tyson Foods, Inc. company guaranty sr. unsec. bonds 4 7/8s, 2034 17,000 18,649 Tyson Foods, Inc. company guaranty sr. unsec. unsub. bonds 5.15s, 2044 23,000 25,833 Walgreens Boots Alliance, Inc. company guaranty sr. unsec. unsub. notes 3.3s, 2021 205,000 206,453 Energy (1.6%) Access Midstream Partners LP/ACMP Finance Corp. company guaranty sr. unsec. notes 5 7/8s, 2021 197,000 205,373 Anadarko Petroleum Corp. sr. unsec. notes 7.2s,2029 91,000 113,294 Anadarko Petroleum Corp. sr. unsec. notes 6.45s,2036 275,000 330,466 BP Capital Markets PLC company guaranty sr. unsec. unsub. notes 4 1/2s, 2020 (United Kingdom) 185,000 200,164 California Resources Corp. 144A company guaranty sr. unsec. notes 5s, 2020 95,000 82,413 DCP Midstream, LLC 144A sr. unsec. notes 5.35s,2020 310,000 324,182 EQT Midstream Partners LP company guaranty sr. unsec. notes 4s, 2024 100,000 99,027 Hess Corp. sr. unsec. unsub. notes 7.3s, 2031 100,000 124,240 Kerr-McGee Corp. company guaranty sr. unsec. unsub. notes 7 7/8s, 2031 206,000 281,622 Lukoil International Finance BV 144A company guaranty sr. unsec. notes 4.563s, 2023 (Russia) 280,000 222,600 Motiva Enterprises, LLC 144A sr. unsec. notes 6.85s, 2040 150,000 185,016 Noble Holding International, Ltd. company guaranty sr. unsec. notes 6.05s, 2041 360,000 314,356 Petrobras International Finance Co. SA (PIFCO) company guaranty sr. unsec. notes 6 3/4s, 2041 (Brazil) 215,000 195,558 Petrobras International Finance Co. SA (PIFCO) company guaranty sr. unsec. notes 5 3/8s, 2021 (Brazil) 825,000 764,420 Pride International, Inc. sr. unsec. notes 7 7/8s, 2040 130,000 156,882 Statoil ASA company guaranty sr. unsec. notes 5.1s, 2040 (Norway) 345,000 399,041 Weatherford International, LLC company guaranty sr. unsec. unsub. notes 6.8s, 2037 95,000 89,834 Weatherford International, Ltd. of Bermuda company guaranty notes 6 1/2s, 2036 (Bermuda) 90,000 82,454 Putnam VT Income Fund 11 CORPORATE BONDS AND NOTES (28.4%)* cont. Principal amount Value Energy cont. Weatherford International, Ltd. of Bermuda company guaranty sr. unsec. notes 9 7/8s, 2039 (Bermuda) $75,000 $93,529 Williams Cos., Inc. (The) sr. unsec. notes 4.55s,2024 100,000 92,998 Williams Partners LP sr. unsec. notes 5.4s, 2044 233,000 229,739 Williams Partners LP sr. unsec. notes 4.3s, 2024 232,000 230,188 Financial (1.3%) Associates Corp. of North America sr. unsec. notes 6.95s, 2018 52,000 60,735 Assurant, Inc. sr. unsec. notes 6 3/4s, 2034 405,000 500,781 Berkshire Hathaway Finance Corp. company guaranty sr. unsec. unsub. notes 4.3s, 2043 545,000 577,459 CIT Group, Inc. sr. unsec. notes 5s, 2023 100,000 102,250 GE Capital Trust I unsec. sub. FRB bonds 6 3/8s,2067 765,000 823,946 General Electric Capital Corp. sr. unsec. notes 6 3/4s, 2032 350,000 478,059 HSBC Holdings PLC jr. unsec. sub. FRB bonds 6 3/8s, perpetual maturity (United Kingdom) 315,000 318,150 Royal Bank of Scotland PLC (The) unsec. sub. FRN notes Ser. REGS, 9 1/2s, 2022 (United Kingdom) 515,000 587,100 TIERS Trust/United States 144A bonds stepped-coupon zero % (8 1/8s, 3/15/18), 2046 †† 200,000 208,000 ZFS Finance USA Trust V 144A FRB bonds 6 1/2s,2037 218,000 232,443 Health care (0.6%) Aetna, Inc. sr. unsec. unsub. notes 6 3/4s, 2037 605,000 797,919 Anthem, Inc. sr. unsec. unsub. notes 4 5/8s, 2042 195,000 204,625 Fresenius Medical Care US Finance II, Inc. 144A company guaranty sr. unsec. notes 5 5/8s, 2019 90,000 96,075 Fresenius Medical Care US Finance, Inc. 144A company guaranty sr. notes 5 3/4s, 2021 277,000 295,351 Medtronic, Inc. 144A sr. unsec. notes 4 3/8s, 2035 65,000 68,956 Medtronic, Inc. 144A sr. unsec. notes 3 1/2s, 2025 65,000 66,493 Omega Healthcare Investors, Inc. company guaranty sr. unsec. notes 4.95s, 2024 R 125,000 130,080 Omnicare, Inc. sr. unsec. notes 4 3/4s, 2022 40,000 40,600 Quest Diagnostics, Inc. company guaranty sr. unsec. notes 4 3/4s, 2020 97,000 104,712 UnitedHealth Group, Inc. sr. unsec. unsub. notes 4 5/8s, 2041 165,000 177,926 Insurance (4.2%) Aflac, Inc. sr. unsec. notes 6.9s, 2039 545,000 739,997 Aflac, Inc. sr. unsec. notes 6.45s, 2040 167,000 217,767 American International Group, Inc. jr. sub. FRB bonds 8.175s, 2058 706,000 956,630 Aon PLC company guaranty sr. unsec. unsub. notes 4 1/4s, 2042 975,000 947,685 AXA SA 144A jr. unsec. sub. FRN notes 6.463s, perpetual maturity (France) 140,000 147,350 AXA SA 144A jr. unsec. sub. FRN notes 6.379s, perpetual maturity (France) 400,000 433,000 Fairfax US, Inc. 144A company guaranty sr. unsec. notes 4 7/8s, 2024 25,000 25,188 Five Corners Funding Trust 144A unsec. bonds 4.419s, 2023 850,000 900,789 Genworth Holdings, Inc. company guaranty jr. unsec. sub. FRB bonds 6.15s, 2066 289,000 177,735 Hartford Financial Services Group, Inc. (The) jr. unsec. sub. FRB bonds 8 1/8s, 2038 400,000 458,000 CORPORATE BONDS AND NOTES (28.4%)* cont. Principal amount Value Insurance cont. Hartford Financial Services Group, Inc. (The) sr. unsec. unsub. notes 6 5/8s, 2040 $321,000 $432,141 Liberty Mutual Group, Inc. 144A company guaranty jr. unsec. sub. FRN notes 7s, 2037 220,000 225,500 Liberty Mutual Insurance Co. 144A notes 7.697s,2097 300,000 378,966 Massachusetts Mutual Life Insurance Co. 144A notes 8 7/8s, 2039 705,000 1,137,515 MetLife Capital Trust IV 144A jr. unsec. sub. notes 7 7/8s, 2037 1,500,000 1,916,250 MetLife, Inc. jr. unsec. sub. notes 6.4s, 2036 85,000 94,775 Nationwide Financial Services, Inc. notes 5 5/8s,2015 260,000 261,342 Nationwide Mutual Insurance Co. 144A notes 8 1/4s, 2031 205,000 291,219 OneAmerica Financial Partners, Inc. 144A bonds 7s, 2033 515,000 572,260 Primerica, Inc. sr. unsec. unsub. notes 4 3/4s,2022 42,000 46,135 Progressive Corp. (The) jr. unsec. sub. FRN notes 6.7s, 2037 715,000 773,451 Prudential Financial, Inc. jr. unsec. sub. FRN notes 5 5/8s, 2043 149,000 153,098 Prudential Financial, Inc. jr. unsec. sub. FRN notes 5.2s, 2044 226,000 223,740 Prudential Financial, Inc. sr. unsec. notes 6 5/8s, 2040 270,000 354,016 Teachers Insurance & Annuity Association of America 144A unsec. sub. notes 6.85s, 2039 239,000 326,433 Travelers Property Casualty Corp. sr. unsec. unsub. bonds 7 3/4s, 2026 255,000 344,581 Willis Group Holdings PLC company guaranty sr. unsec. unsub. notes 5 3/4s, 2021 410,000 457,936 Investment banking/Brokerage (0.7%) Goldman Sachs Group, Inc. (The) sub. notes 6 3/4s, 2037 454,000 568,611 JPMorgan Chase Capital XXIII company guaranty jr. unsec. sub. FRN notes 1.232s, 2047 2,137,000 1,730,970 Real estate (1.1%) ARC Properties Operating Partnership LP/Clark Acquisition, LLC company guaranty sr. unsec. unsub. notes 4.6s, 2024 R 330,000 304,439 CBL & Associates LP company guaranty sr. unsec. unsub. notes 5 1/4s, 2023 R 476,000 510,029 DDR Corp. sr. unsec. unsub. notes 7 7/8s, 2020 R 448,000 552,506 Duke Realty LP company guaranty sr. unsec. notes 6 3/4s, 2020 R 51,000 60,036 Duke Realty LP sr. unsec. unsub. notes 3 7/8s, 2021 R 190,000 197,340 EPR Properties unsec. notes 5 1/4s, 2023 R 300,000 312,892 Hospitality Properties Trust sr. unsec. unsub. notes 4 1/2s, 2025 R 175,000 176,168 Mid-America Apartments LP sr. unsec. notes 4.3s, 2023 R 170,000 178,958 MPT Operating Partnership LP/MPT Finance Corp. company guaranty sr. unsec. notes 6 7/8s, 2021 R 355,000 379,850 Realty Income Corp. sr. unsec. notes 4.65s, 2023 R 120,000 129,274 SL Green Realty Corp./SL Green Operating Partnership/Reckson Operating Partnership sr. unsec. unsub. notes 5s, 2018 R 185,000 198,644 WP Carey, Inc. sr. unsec. unsub. notes 4.6s, 2024 R 265,000 278,127 12 Putnam VT Income Fund CORPORATE BONDS AND NOTES (28.4%)* cont. Principal amount Value Technology (0.3%) Brocade Communications Systems, Inc. company guaranty sr. notes 6 7/8s, 2020 $155,000 $160,038 Fidelity National Information Services, Inc. company guaranty sr. unsec. unsub. notes 5s,2022 281,000 298,016 Jabil Circuit, Inc. sr. unsec. notes 8 1/4s, 2018 115,000 130,744 SoftBank Corp. 144A sr. unsec. notes 4 1/2s, 2020 (Japan) 220,000 216,700 Transportation (0.3%) Continental Airlines, Inc. pass-through certificates Ser. 97-4A, 6.9s, 2018 117,441 123,313 Kansas City Southern de Mexico SA de CV sr. unsec. unsub. notes 2.35s, 2020 41,000 39,306 Kansas City Southern Railway Co. (The) company guaranty sr. unsec. notes 4.3s, 2043 74,000 75,505 Norfolk Southern Corp. sr. unsec. notes 6s, 2111 210,000 269,347 Southwest Airlines Co. pass-through certificates Ser. 07-1, 6.15s, 2022 256,913 294,807 United AirLines, Inc. pass-through certificates Ser. 07-A, 6.636s, 2022 190,286 204,082 Utilities and power (4.3%) Appalachian Power Co. sr. notes Ser. L, 5.8s, 2035 255,000 313,288 Arizona Public Services Co. sr. unsec. notes 4 1/2s, 2042 110,000 117,618 Beaver Valley Funding Corp. sr. bonds 9s, 2017 40,000 43,200 CMS Energy Corp. sr. unsec. notes 8 3/4s, 2019 85,000 106,415 Commonwealth Edison Co. sr. mtge. bonds 5 7/8s,2033 195,000 244,734 Consolidated Edison Co. of New York sr. unsec. unsub. notes 4.2s, 2042 205,000 212,596 Duke Energy Carolinas, LLC sr. mtge. notes 4 1/4s, 2041 215,000 230,229 EDP Finance BV 144A sr. unsec. unsub. notes 6s, 2018 (Netherlands) 630,000 681,824 El Paso Natural Gas Co., LLC sr. unsec. unsub. bonds 8 3/8s, 2032 380,000 499,655 El Paso Pipeline Partners Operating Co., LP company guaranty sr. unsec. notes 6 1/2s, 2020 230,000 258,586 Electricite de France (EDF) 144A jr. unsec. sub. FRN notes 5 5/8s, perpetual maturity (France) 220,000 231,572 Electricite de France (EDF) 144A sr. unsec. notes 6.95s, 2039 (France) 250,000 339,640 Electricite de France (EDF) 144A unsec. sub. FRN notes 5 1/4s, perpetual maturity (France) 999,000 1,021,478 Enel Finance International SA 144A company guaranty sr. unsec. notes 5 1/8s, 2019 (Netherlands) 180,000 198,891 Energy Transfer Partners LP sr. unsec. unsub. notes 6 1/2s, 2042 285,000 327,812 Energy Transfer Partners LP sr. unsec. unsub. notes 5.2s, 2022 145,000 155,306 Enterprise Products Operating, LLC company guaranty sr. unsec. unsub. notes 4.85s, 2042 330,000 342,925 FirstEnergy Corp. sr. unsec. unsub. notes 4 1/4s,2023 58,000 59,845 FirstEnergy Transmission, LLC 144A sr. unsec. unsub. notes 5.45s, 2044 245,000 264,077 Iberdrola International BV company guaranty sr. unsec. unsub. notes 6 3/4s, 2036 (Spain) 170,000 216,717 ITC Holdings Corp. 144A sr. unsec. notes 6.05s,2018 140,000 156,625 Kansas Gas and Electric Co. bonds 5.647s, 2021 148,052 156,758 Kinder Morgan Energy Partners LP sr. unsec. unsub. notes 5.4s, 2044 86,000 86,176 CORPORATE BONDS AND NOTES (28.4%)* cont. Principal amount Value Utilities and power cont. Kinder Morgan Energy Partners LP sr. unsec. unsub. notes 4 1/4s, 2024 $129,000 $129,259 Korea Gas Corp. 144A sr. unsec. unsub. notes 6 1/4s, 2042 (South Korea) 345,000 486,868 MidAmerican Energy Holdings Co. bonds 6 1/8s, 2036 490,000 615,603 MidAmerican Energy Holdings Co. sr. unsec. bonds 6 1/2s, 2037 185,000 242,127 MidAmerican Funding, LLC sr. bonds 6.927s, 2029 175,000 232,325 Oncor Electric Delivery Co., LLC sr. notes 7s,2022 161,000 203,931 Oncor Electric Delivery Co., LLC sr. notes 4.1s,2022 165,000 177,205 Pacific Gas & Electric Co. sr. unsec. notes 6.35s, 2038 155,000 203,248 Pacific Gas & Electric Co. sr. unsub. notes 5.8s,2037 265,000 324,589 PacifiCorp sr. mtge. bonds 6 1/4s, 2037 205,000 277,426 Potomac Edison Co. 144A sr. bonds 5.8s, 2016 450,000 476,811 PPL Capital Funding, Inc. company guaranty sr. unsec. unsub. notes 3.4s, 2023 10,000 10,019 PPL WEM Holdings, Ltd. 144A sr. unsec. notes 5 3/8s, 2021 (United Kingdom) 705,000 792,334 Puget Sound Energy, Inc. jr. sub. FRN notes Ser. A, 6.974s, 2067 610,000 628,300 Texas-New Mexico Power Co. 144A 1st mtge. bonds Ser. A, 9 1/2s, 2019 415,000 523,327 TransCanada PipeLines, Ltd. jr. unsec. sub. FRN notes 6.35s, 2067 (Canada) 915,000 887,550 Wisconsin Energy Corp. jr. unsec. sub. FRN notes 6 1/4s, 2067 815,000 819,287 Total corporate bonds and notes (cost $79,597,792) ASSET-BACKED SECURITIES (2.8%)* Principal amount Value Station Place Securitization Trust 144A FRB Ser. 14-2, Class A, 1.054s, 2016 $8,515,000 $8,515,000 Total asset-backed securities (cost $8,515,000) PURCHASED SWAP OPTIONS OUTSTANDING (1.3%)* Counterparty Fixed right % to receive or (pay)/ Expiration Contract Floating rate index/Maturity date date/strike amount Value Bank of America N.A. 2.3925/3 month USD-LIBOR-BBA/Jan-25 Jan-15/2.3925 $30,910,500 $322,397 2.38/3 month USD-LIBOR-BBA/Jan-25 Jan-15/2.38 20,584,100 205,223 2.285/3 month USD-LIBOR-BBA/Jan-25 Jan-15/2.285 30,910,500 139,715 2.28/3 month USD-LIBOR-BBA/Jan-25 Jan-15/2.28 20,584,100 100,862 Barclays Bank PLC 2.43/3 month USD-LIBOR-BBA/Jan-25 Jan-15/2.43 30,910,500 401,218 2.33/3 month USD-LIBOR-BBA/Jan-25 Jan-15/2.33 30,910,500 197,827 Citibank, N.A. 2.426/3 month USD-LIBOR-BBA/Jan-25 Jan-15/2.426 42,693,700 535,379 2.528/3 month USD-LIBOR-BBA/Mar-25 Mar-15/2.528 15,455,250 330,124 2.322/3 month USD-LIBOR-BBA/Jan-25 Jan-15/2.322 42,693,700 243,781 2.20/3 month USD-LIBOR-BBA/May-25 May-15/2.20 20,584,100 180,317 2.2425/3 month USD-LIBOR-BBA/Jan-25 Jan-15/2.2425 40,178,000 137,811 (2.4775)/3 month USD-LIBOR-BBA/Jan-25 Jan-15/2.4775 40,178,000 43,794 Putnam VT Income Fund13 PURCHASED SWAP OPTIONS OUTSTANDING (1.3%)* Counterparty Fixed right % to receive or (pay)/ Expiration Contract Floating rate index/Maturity date date/strike amount Value Credit Suisse International 2.25/3 month USD-LIBOR-BBA/May-25 May-15/2.25 $30,468,000 $313,211 2.40/3 month USD-LIBOR-BBA/Jan-25 Jan-15/2.40 25,763,000 287,000 2.30/3 month USD-LIBOR-BBA/Jan-25 Jan-15/2.30 25,763,000 144,015 (2.60)/3 month USD-LIBOR-BBA/Feb-25 Feb-15/2.60 39,979,000 37,580 Goldman Sachs International 2.23/3 month USD-LIBOR-BBA/Jan-25 Jan-15/2.23 40,178,000 122,945 (2.89)/3 month USD-LIBOR-BBA/Feb-45 Feb-15/2.89 7,727,625 55,407 (2.47)/3 month USD-LIBOR-BBA/Jan-25 Jan-15/2.47 40,178,000 47,812 (2.94)/3 month USD-LIBOR-BBA/Feb-45 Feb-15/2.94 7,727,625 30,292 (3.04)/3 month USD-LIBOR-BBA/Feb-45 Feb-15/3.04 7,727,625 12,982 Total purchased swap options outstanding (cost $3,463,643) PREFERRED STOCKS (0.5%)* Shares Value Citigroup, Inc. Ser. K, $1.719 pfd. 50,360 $1,338,569 HSBC USA, Inc. $0.88 pfd. (United Kingdom) 15,500 350,300 Total preferred stocks (cost $1,687,270) MUNICIPAL BONDS AND NOTES (0.5%)* Principal amount Value CA State G.O. Bonds (Build America Bonds), 7 1/2s, 4/1/34 $350,000 $520,653 IL State G.O. Bonds, 4.421s, 1/1/15 165,000 165,000 North TX, Tollway Auth. Rev. Bonds (Build America Bonds), 6.718s, 1/1/49 285,000 412,874 OH State U. Rev. Bonds (Build America Bonds), 4.91s, 6/1/40 255,000 308,165 Total municipal bonds and notes (cost $1,057,290) PURCHASED OPTIONS Expiration Contract OUTSTANDING (-%)* date/Strike price amount Value Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Feb-15/$100.37 $20,000,000 $105,000 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Feb-15/99.41 10,000,000 25,800 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Feb-15/99.22 10,000,000 22,200 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Jan-15/103.13 10,000,000 600 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Jan-15/102.94 10,000,000 300 Total purchased options outstanding (cost $674,219) Principal SHORT-TERM INVESTMENTS (12.3%)* amount/shares Value Putnam Short Term Investment Fund 0.10% L Shares 29,116,959 $29,116,959 U.S. Treasury Bills with an effective yield of 0.03%, April 23, 2015 ∆ § $50,000 49,996 U.S. Treasury Bills with an effective yield of 0.02%, February 26, 2015 § 700,000 699,981 U.S. Treasury Bills with effective yields ranging from zero % to 0.01%, February 5, 2015 # ∆ § 2,440,000 2,439,968 U.S. Treasury Bills with effective yields ranging from zero % to 0.01%, January 29, 2015 # ∆ § 1,440,000 1,439,995 U.S. Treasury Bills with an effective yield of zero %, January 22, 2015 § 521,000 520,999 U.S. Treasury Bills with effective yields ranging from zero % to 0.02%, January 15, 2015 ∆ § 1,718,000 1,717,991 Principal SHORT-TERM INVESTMENTS (12.3%)* cont. amount/shares Value U.S. Treasury Bills with an effective yield of 0.01%, January 8, 2015 # ∆ § $2,079,000 $2,078,997 U.S. Treasury Bills with an effective yield of 0.03%, January 2, 2015 20,000 20,000 Total short-term investments (cost $38,084,886) Total investments (cost $345,282,414) Key to holding’s abbreviations bp Basis Points FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period FRN Floating Rate Notes: the rate shown is the current interest rate at the close of the reporting period G.O. Bonds General Obligation Bonds IFB Inverse Floating Rate Bonds, which are securities that pay interest rates that vary inversely to changes in the market interest rates. As interest rates rise, inverse floaters produce less current income. The rate shown is the current interest rate at the close of the reporting period. IO Interest Only MTN Medium Term Notes PO Principal Only REGS Securities sold under Regulation S may not be offered, sold or delivered within the United States except pursuant to an exemption from, or in a transaction not subject to, the registration requirements of the Securities Act of 1933. TBA To Be Announced Commitments Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from January 1, 2014 through December 31, 2014 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures and references to “OTC”, if any, represent over-the-counter. * Percentages indicated are based on net assets of $309,192,204. † Non-income-producing security. †† The interest rate and date shown parenthetically represent the new interest rate to be paid and the date the fund will begin accruing interest at this rate. # This security, in part or in entirety, was pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. ∆ This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. § This security, in part or in entirety, was pledged and segregated with the custodian for collateral on the initial margin on certain centrally cleared derivative contracts at the close of the reporting period. F Security is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC820 based on the securities’ valuation inputs (Note 1). L Affiliated company (Note 5). The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. R Real Estate Investment Trust. At the close of the reporting period, the fund maintained liquid assets totaling $142,103,160 to cover certain derivative contracts and delayed delivery securities. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. See Note 1 to the financial statements regarding TBA commitments. The dates shown on debt obligations are the original maturity dates. 14 Putnam VT Income Fund FUTURES CONTRACTS Unrealized OUTSTANDING Number of Expiration appreciation/ at 12/31/14 contracts Value date (depreciation) U.S. Treasury Bond 30 yr (Short) 34 $4,915,125 Mar-15 $(136,065) U.S. Treasury Bond Ultra 30 yr (Long) 101 16,683,938 Mar-15 755,731 U.S. Treasury Note 2 yr (Long) 18 3,934,688 Mar-15 (5,378) U.S. Treasury Note 5 yr (Long) 384 45,669,000 Mar-15 (27,725) U.S. Treasury Note 10 yr (Long) 113 14,328,047 Mar-15 88,949 Total WRITTEN SWAP OPTIONS OUTSTANDING at 12/31/14 (premiums $3,631,758) Counterparty Fixed Obligation % to receive or (pay)/ Expiration Contract Floating rate index/Maturity date date/strike amount Value Bank of America N.A. (2.48)/3 month USD-LIBOR-BBA/Jan-25 Jan-15/2.48 $20,584,100 $350,547 (2.50)/3 month USD-LIBOR-BBA/Jan-25 Jan-15/2.50 30,910,500 578,026 Barclays Bank PLC (2.53)/3 month USD-LIBOR-BBA/Jan-25 Jan-15/2.53 30,910,500 656,848 Citibank, N.A. (2.28)/3 month USD-LIBOR-BBA/Jan-25 Jan-15/2.28 15,455,250 18,546 2.36/3 month USD-LIBOR-BBA/Jan-25 Jan-15/2.36 20,089,000 74,329 (2.36)/3 month USD-LIBOR-BBA/Jan-25 Jan-15/2.36 20,089,000 173,971 (2.53)/3 month USD-LIBOR-BBA/Jan-25 Jan-15/2.53 15,455,250 334,761 (2.53)/3 month USD-LIBOR-BBA/Jan-25 Jan-15/2.53 42,693,700 907,241 Credit Suisse International (2.51)/3 month USD-LIBOR-BBA/Jan-25 Jan-15/2.51 25,763,000 500,060 Goldman Sachs International (2.49)/3 month USD-LIBOR-BBA/Feb-45 Feb-15/2.49 7,727,625 38,561 2.84/3 month USD-LIBOR-BBA/Feb-45 Feb-15/2.84 7,727,625 65,608 2.35/3 month USD-LIBOR-BBA/Jan-25 Jan-15/2.35 20,089,000 81,160 (2.35)/3 month USD-LIBOR-BBA/Jan-25 Jan-15/2.35 20,089,000 162,520 JPMorgan Chase Bank N.A. (6.00 Floor)/3 month USD-LIBOR-BBA/Mar-18 Mar-18/6.00 5,404,000 827,185 Total WRITTEN OPTIONS OUTSTANDING at 12/31/14 Expiration Contract (premiums $621,875) date/strike price amount Value Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Feb-15/$99.42 $20,000,000 $52,200 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Feb-15/98.48 20,000,000 24,000 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Feb-15/98.53 10,000,000 12,600 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Feb-15/98.34 10,000,000 10,700 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Feb-15/97.66 10,000,000 5,800 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Feb-15/97.47 10,000,000 4,900 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Jan-15/102.13 10,000,000 10 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Jan-15/101.13 10,000,000 10 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Jan-15/101.94 10,000,000 10 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Jan-15/100.94 10,000,000 10 Total TBA SALE COMMITMENTS OUTSTANDING at 12/31/14 (proceeds receivable Principal Settlement amount date Value Federal National Mortgage Association, 4 1/2s, January1,2045 $3,000,000 1/14/15 $3,257,578 Federal National Mortgage Association, 4s, January1,2045 2,000,000 1/14/15 2,135,312 Federal National Mortgage Association, 3 1/2s, January1,2045 2,000,000 1/14/15 2,085,938 Total Putnam VT Income Fund 15 CENTRALLY CLEARED INTEREST RATE SWAP CONTRACTS OUTSTANDING at 12/31/14 Upfront Unrealized premium Termination Payments made by Payments received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) $84,823,000 E $360,321 3/18/17 1.25% 3 month $42,489 USD-LIBOR-BBA 99,704,000 E 1,787,521 3/18/20 2.25% 3 month 12,391 USD-LIBOR-BBA 28,597,000 E 1,642,950 3/18/25 3.00% 3 month (33,664) USD-LIBOR-BBA 113,000 E 15,836 3/18/45 3.50% 3 month (2,924) USD-LIBOR-BBA 26,697,000 (108) 12/19/19 1.742% 3 month 24,451 USD-LIBOR-BBA 33,638,000 (271) 12/19/19 1.7285% 3 month 52,692 USD-LIBOR-BBA 26,697,000 (108) 12/19/19 1.734% 3 month 34,801 USD-LIBOR-BBA Total E Extended effective date. OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 12/31/14 Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by or appreciation/ Notional amount received (paid) date fund per annum paid by fund (depreciation) Bank of America N.A. $361,356 $— 1/12/41 4.00% (1 month Synthetic TRS Index $(994) USD-LIBOR) 4.00% 30 year Fannie Mae pools 589,758 — 1/12/41 4.50% (1 month Synthetic TRS Index (1,007) USD-LIBOR) 4.50% 30 year Fannie Mae pools Barclays Bank PLC 824,442 — 1/12/40 4.50% (1 month Synthetic MBX Index 2,264 USD-LIBOR) 4.50% 30 year Fannie Mae pools 577,469 — 1/12/42 4.00% (1 month Synthetic TRS Index (1,409) USD-LIBOR) 4.00% 30 year Fannie Mae pools 1,764,482 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (4,493) USD-LIBOR 6.50% 30 year Fannie Mae pools 1,619,525 — 1/12/40 5.00% (1 month Synthetic MBX Index (190) USD-LIBOR) 5.00% 30 year Fannie Mae pools 1,485,102 — 1/12/41 5.00% (1 month Synthetic MBX Index 522 USD-LIBOR) 5.00% 30 year Fannie Mae pools 6,751,926 — 1/12/41 4.00% (1 month Synthetic TRS Index (18,578) USD-LIBOR) 4.00% 30 year Fannie Mae pools 4,610,912 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (11,741) USD-LIBOR 6.50% 30 year Fannie Mae pools 3,069,373 — 1/12/41 5.00% (1 month Synthetic MBX Index 1,079 USD-LIBOR) 5.00% 30 year Fannie Mae pools 181,080 — 1/12/40 4.00% (1 month Synthetic MBX Index 620 USD-LIBOR) 4.00% 30 year Fannie Mae pools 404,770 — 1/12/41 5.00% (1 month Synthetic MBX Index 142 USD-LIBOR) 5.00% 30 year Fannie Mae pools 16Putnam VT Income Fund OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 12/31/14 cont. Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by or appreciation/ Notional amount received (paid) date fund per annum paid by fund (depreciation) Barclays Bank PLC cont. $450,509 $— 1/12/39 6.00% (1 month Synthetic TRS Index $81 USD-LIBOR) 6.00% 30 year Fannie Mae pools 3,947,801 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (10,052) USD-LIBOR 6.50% 30 year Fannie Mae pools 4,888,410 — 1/12/41 5.00% (1 month Synthetic MBX Index 1,718 USD-LIBOR) 5.00% 30 year Fannie Mae pools 1,506,524 — 1/12/40 4.00% (1 month Synthetic MBX Index 5,155 USD-LIBOR) 4.00% 30 year Fannie Mae pools 75,556 — 1/12/38 6.50% (1 month Synthetic TRS Index 45 USD-LIBOR) 6.50% 30 year Fannie Mae pools 260,672 — 1/12/41 5.00% (1 month Synthetic MBX Index 92 USD-LIBOR) 5.00% 30 year Fannie Mae pools 195,750 — 1/12/41 5.00% (1 month Synthetic MBX Index 38 USD-LIBOR) 5.00% 30 year Ginnie Mae II pools 2,833,392 — 1/12/41 5.00% (1 month Synthetic MBX Index 996 USD-LIBOR) 5.00% 30 year Fannie Mae pools 1,666,267 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (4,243) USD-LIBOR 6.50% 30 year Fannie Mae pools 246,301 — 1/12/40 5.00% (1 month Synthetic MBX Index (29) USD-LIBOR) 5.00% 30 year Fannie Mae pools 1,497,515 — 1/12/40 4.50% (1 month Synthetic MBX Index 4,112 USD-LIBOR) 4.50% 30 year Fannie Mae pools 6,707,043 — 1/12/41 5.00% (1 month Synthetic MBX Index 2,358 USD-LIBOR) 5.00% 30 year Fannie Mae pools 991,687 — 1/12/41 5.00% (1 month Synthetic MBX Index 349 USD-LIBOR) 5.00% 30 year Fannie Mae pools 168,752 — 1/12/40 5.00% (1 month Synthetic MBX Index (20) USD-LIBOR) 5.00% 30 year Fannie Mae pools 546,941 — 1/12/40 5.00% (1 month Synthetic MBX Index (64) USD-LIBOR) 5.00% 30 year Fannie Mae pools 396,485 — 1/12/40 5.00% (1 month Synthetic MBX Index (46) USD-LIBOR) 5.00% 30 year Fannie Mae pools 3,948,195 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (10,053) USD-LIBOR 6.50% 30 year Fannie Mae pools 1,436,958 — 1/12/39 (6.00%) 1 month Synthetic MBX Index (2,608) USD-LIBOR 6.00% 30 year Fannie Mae pools 598,265 — 1/12/39 (5.50%) 1 month Synthetic MBX Index (648) USD-LIBOR 5.50% 30 year Fannie Mae pools 299,093 — 1/12/39 (5.50%) 1 month Synthetic MBX Index (324) USD-LIBOR 5.50% 30 year Fannie Mae pools Putnam VT Income Fund 17 OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 12/31/14 cont. Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by or appreciation/ Notional amount received (paid) date fund per annum paid by fund (depreciation) Barclays Bank PLC cont. $299,093 $— 1/12/39 (5.50%) 1 month Synthetic MBX Index $(324) USD-LIBOR 5.50% 30 year Fannie Mae pools 600,330 — 1/12/39 (5.50%) 1 month Synthetic MBX Index (651) USD-LIBOR 5.50% 30 year Fannie Mae pools 1,559,095 — 1/12/39 (5.50%) 1 month Synthetic MBX Index (1,690) USD-LIBOR 5.50% 30 year Fannie Mae pools 600,330 — 1/12/39 (5.50%) 1 month Synthetic MBX Index (651) USD-LIBOR 5.50% 30 year Fannie Mae pools 573,155 — 1/12/41 5.00% (1 month Synthetic MBX Index 201 USD-LIBOR) 5.00% 30 year Fannie Mae pools 1,253,667 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (3,192) USD-LIBOR 6.50% 30 year Fannie Mae pools 768,828 — 1/12/38 6.50% (1 month Synthetic TRS Index 459 USD-LIBOR) 6.50% 30 year Fannie Mae pools 1,198,595 — 1/12/39 (5.50%) 1 month Synthetic MBX Index (1,299) USD-LIBOR 5.50% 30 year Fannie Mae pools 241,648 — 1/12/41 (5.00%) 1 month Synthetic TRS Index 387 USD-LIBOR 5.00% 30 year Fannie Mae pools 357,649 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (911) USD-LIBOR 6.50% 30 year Fannie Mae pools 999,444 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (2,545) USD-LIBOR 6.50% 30 year Fannie Mae pools 456,176 — 1/12/41 5.00% (1 month Synthetic MBX Index 160 USD-LIBOR) 5.00% 30 year Fannie Mae pools Citibank, N.A. 1,559,985 — 1/12/41 5.00% (1 month Synthetic MBX Index 548 USD-LIBOR) 5.00% 30 year Fannie Mae pools 2,730,580 — 1/12/41 5.00% (1 month Synthetic MBX Index 960 USD-LIBOR) 5.00% 30 year Fannie Mae pools Credit Suisse International 980,053 — 1/12/39 (5.00%) 1 month Synthetic TRS Index 1,411 USD-LIBOR 5.00% 30 year Fannie Mae pools 1,238,192 — 1/12/41 (5.00%) 1 month Synthetic TRS Index 1,981 USD-LIBOR 5.00% 30 year Fannie Mae pools 6,494,213 — 1/12/41 5.00% (1 month Synthetic MBX Index (12,415) USD-LIBOR) 5.00% 30 year Ginnie Mae II pools 1,062,987 — 1/12/41 4.00% (1 month Synthetic TRS Index (2,925) USD-LIBOR) 4.00% 30 year Fannie Mae pools 18 Putnam VT Income Fund OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 12/31/14 cont. Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by or appreciation/ Notional amount received (paid) date fund per annum paid by fund (depreciation) Goldman Sachs International $960,048 $— 1/12/38 6.50% (1 month Synthetic TRS Index $574 USD-LIBOR) 6.50% 30 year Fannie Mae pools 740,642 — 1/12/38 6.50% (1 month Synthetic TRS Index 443 USD-LIBOR) 6.50% 30 year Fannie Mae pools 2,623,040 — 1/12/39 6.00% (1 month Synthetic TRS Index 470 USD-LIBOR) 6.00% 30 year Fannie Mae pools 930,283 — 1/12/38 6.50% (1 month Synthetic TRS Index 556 USD-LIBOR) 6.50% 30 year Fannie Mae pools 1,432,609 — 1/12/42 4.00% (1 month Synthetic TRS Index (3,495) USD-LIBOR) 4.00% 30 year Fannie Mae pools 1,432,609 — 1/12/42 4.00% (1 month Synthetic TRS Index (3,495) USD-LIBOR) 4.00% 30 year Fannie Mae pools 288,152 — 1/12/41 4.50% (1 month Synthetic TRS Index (492) USD-LIBOR) 4.50% 30 year Fannie Mae pools 1,374,226 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (3,499) USD-LIBOR 6.50% 30 year Fannie Mae pools 516,262 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (1,315) USD-LIBOR 6.50% 30 year Fannie Mae pools 29,094 — 1/12/41 4.00% (1 month Synthetic TRS Index (80) USD-LIBOR) 4.00% 30 year Fannie Mae pools 567,581 — 1/12/40 4.00% (1 month Synthetic TRS Index (1,738) USD-LIBOR) 4.00% 30 year Fannie Mae pools 121,639 — 1/12/39 6.00% (1 month Synthetic TRS Index 22 USD-LIBOR) 6.00% 30 year Fannie Mae pools 1,105,744 — 1/12/39 6.00% (1 month Synthetic TRS Index 198 USD-LIBOR) 6.00% 30 year Fannie Mae pools 740,958 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (1,887) USD-LIBOR 6.50% 30 year Fannie Mae pools 1,882,593 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (4,794) USD-LIBOR 6.50% 30 year Fannie Mae pools 889,149 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (2,264) USD-LIBOR 6.50% 30 year Fannie Mae pools 69,793 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (178) USD-LIBOR 6.50% 30 year Fannie Mae pools 186,167 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (474) USD-LIBOR 6.50% 30 year Fannie Mae pools 495,577 — 1/12/38 6.50% (1 month Synthetic TRS Index 296 USD-LIBOR) 6.50% 30 year Fannie Mae pools 1,052,184 — 1/12/38 6.50% (1 month Synthetic TRS Index 629 USD-LIBOR) 6.50% 30 year Fannie Mae pools Putnam VT Income Fund19 OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 12/31/14 cont. Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by or appreciation/ Notional amount received (paid) date fund per annum paid by fund (depreciation) Goldman Sachs International cont. $1,201,305 $— 1/12/42 4.00% (1 month Synthetic TRS Index $(2,931) USD-LIBOR) 4.00% 30 year Fannie Mae pools 1,827,173 — 1/12/39 6.00% (1 month Synthetic TRS Index 327 USD-LIBOR) 6.00% 30 year Fannie Mae pools 1,752,430 — 1/12/42 4.00% (1 month Synthetic TRS Index (4,276) USD-LIBOR) 4.00% 30 year Fannie Mae pools 1,759,557 — 1/12/41 4.00% (1 month Synthetic TRS Index (4,842) USD-LIBOR) 4.00% 30 year Fannie Mae pools 1,747,393 — 1/12/41 (5.00%) 1 month Synthetic TRS Index 2,796 USD-LIBOR 5.00% 30 year Fannie Mae pools JPMorgan Chase Bank N.A. 1,759,135 — 1/12/41 4.00% (1 month Synthetic TRS Index (4,841) USD-LIBOR) 4.00% 30 year Fannie Mae pools 1,747,393 — 1/12/41 (5.00%) 1 month Synthetic TRS Index 2,796 USD-LIBOR 5.00% 30 year Fannie Mae pools Total $— OTC CREDIT DEFAULT CONTRACTS OUTSTANDING at 12/31/14 Payments Unrealized Swap counterparty/ Upfront premium Notional Termination received (paid) by appreciation/ Referenced debt* Rating*** received (paid)** amount date fund per annum (depreciation) Bank of America N.A. CMBX NA BBB– Index BBB–/P $12,483 $219,000 5/11/63 300 bp $13,180 CMBX NA BBB– Index BBB–/P 13,088 212,000 5/11/63 300 bp 13,763 CMBX NA BBB– Index BBB–/P 6,388 106,000 5/11/63 300 bp 6,725 CMBX NA BBB– Index BBB–/P 3,281 48,000 5/11/63 300 bp 3,434 Barclays Bank PLC CMBX NA BBB– Index BBB–/P 21,618 195,000 5/11/63 300 bp 22,239 Credit Suisse International CMBX NA BBB– Index BBB–/P 14,240 347,000 5/11/63 300 bp 15,344 CMBX NA BBB– Index BBB–/P 23,758 310,000 5/11/63 300 bp 24,745 CMBX NA BBB– Index BBB–/P 24,294 215,000 5/11/63 300 bp 24,971 CMBX NA BBB– Index BBB–/P 15,589 214,000 5/11/63 300 bp 16,270 CMBX NA BBB– Index BBB–/P 2,403 207,000 5/11/63 300 bp 3,062 CMBX NA BBB– Index BBB–/P 2,888 188,000 5/11/63 300 bp 3,487 CMBX NA BBB– Index BBB–/P 5,416 178,000 5/11/63 300 bp 5,983 CMBX NA BBB– Index BBB–/P 3,136 178,000 5/11/63 300 bp 3,703 CMBX NA BBB– Index BBB–/P 13,627 176,000 5/11/63 300 bp 14,187 CMBX NA BBB– Index BBB–/P 11,512 175,000 5/11/63 300 bp 12,069 CMBX NA BBB– Index BBB–/P 13,884 174,000 5/11/63 300 bp 14,438 CMBX NA BBB– Index BBB–/P 13,770 173,000 5/11/63 300 bp 14,321 CMBX NA BBB– Index BBB–/P 10,475 108,000 5/11/63 300 bp 10,819 CMBX NA BBB– Index BBB–/P 1,956 16,000 5/11/63 300 bp 2,007 CMBX NA BB Index — (576) 75,000 5/11/63 (500 bp) (904) CMBX NA BB Index — (718) 75,000 5/11/63 (500 bp) (1,046) CMBX NA BB Index — (684) 75,000 5/11/63 (500 bp) (1,012) CMBX NA BB Index — 1,660 83,000 5/11/63 (500 bp) 1,297 CMBX NA BB Index — 1,623 157,000 5/11/63 (500 bp) 937 CMBX NA BB Index — 4,357 165,000 5/11/63 (500 bp) 3,636 20Putnam VT Income Fund OTC CREDIT DEFAULT CONTRACTS OUTSTANDING at 12/31/14 cont. Payments Unrealized Swap counterparty/ Upfront premium Notional Termination received (paid) by appreciation/ Referenced debt* Rating*** received (paid)** amount date fund per annum (depreciation) Credit Suisse International cont. CMBX NA BB Index — $2,567 $166,000 5/11/63 (500 bp) $1,841 CMBX NA BB Index — (2,917) 167,000 5/11/63 (500 bp) (3,647) CMBX NA BB Index — (1,181) 226,000 5/11/63 (500 bp) (2,169) CMBX NA BB Index — (3,220) 166,000 5/11/63 (500 bp) (3,945) CMBX NA BBB– Index BBB–/P (4,683) 380,000 5/11/63 300 bp (3,473) CMBX NA BBB– Index BBB–/P (5,714) 379,000 5/11/63 300 bp (4,508) CMBX NA BBB– Index BBB–/P (7,086) 366,000 5/11/63 300 bp (5,921) CMBX NA BBB– Index BBB–/P (2,421) 241,000 5/11/63 300 bp (1,654) CMBX NA BBB– Index BBB–/P 1,098 237,000 5/11/63 300 bp 1,852 CMBX NA BBB– Index BBB–/P 4,569 192,000 5/11/63 300 bp 5,180 CMBX NA BBB– Index BBB–/P 880 190,000 5/11/63 300 bp 1,485 CMBX NA BBB– Index BBB–/P (3,324) 184,000 5/11/63 300 bp (2,738) CMBX NA BBB– Index BBB–/P 126 182,000 5/11/63 300 bp 706 CMBX NA BBB– Index BBB–/P 630 182,000 5/11/63 300 bp 1,210 CMBX NA BBB– Index BBB–/P 1,056 174,000 5/11/63 300 bp 1,610 CMBX NA BBB– Index BBB–/P 111 167,000 5/11/63 300 bp 643 CMBX NA BBB– Index BBB–/P 451 167,000 5/11/63 300 bp 982 CMBX NA BBB– Index BBB–/P (542) 162,000 5/11/63 300 bp (26) CMBX NA BBB– Index BBB–/P (537) 161,000 5/11/63 300 bp (24) CMBX NA BBB– Index BBB–/P (1,489) 159,000 5/11/63 300 bp (982) CMBX NA BBB– Index BBB–/P 1,883 158,000 5/11/63 300 bp 2,386 CMBX NA BBB– Index BBB–/P 1,571 158,000 5/11/63 300 bp 2,074 CMBX NA BBB– Index BBB–/P (1,573) 157,000 5/11/63 300 bp (1,073) CMBX NA BBB– Index BBB–/P (1,305) 156,000 5/11/63 300 bp (809) CMBX NA BBB– Index BBB–/P 6,748 141,000 5/11/63 300 bp 7,197 CMBX NA BBB– Index BBB–/P (352) 104,000 5/11/63 300 bp (21) CMBX NA BBB– Index BBB–/P (801) 84,000 5/11/63 300 bp (534) CMBX NA BBB– Index BBB–/P (488) 81,000 5/11/63 300 bp (230) CMBX NA BBB– Index — (10,565) 187,000 1/17/47 (300 bp) (8,448) CMBX NA BBB– Index — (8,636) 184,000 1/17/47 (300 bp) (6,553) Goldman Sachs International CMBX NA BBB– Index BBB–/P (2,089) 302,000 5/11/63 300 bp (1,127) CMBX NA BB Index — (720) 75,000 5/11/63 (500 bp) (1,048) CMBX NA BB Index — 1,877 83,000 5/11/63 (500 bp) 1,514 CMBX NA BB Index — (1,750) 165,000 5/11/63 (500 bp) (2,471) CMBX NA BBB– Index BBB–/P (3,066) 184,000 5/11/63 300 bp (2,480) CMBX NA BBB– Index BBB–/P 1,965 172,000 5/11/63 300 bp 2,512 CMBX NA BBB– Index BBB–/P (650) 162,000 5/11/63 300 bp (134) CMBX NA BBB– Index BBB–/P 943 158,000 5/11/63 300 bp 1,446 CMBX NA BBB– Index BBB–/P (1,469) 157,000 5/11/63 300 bp (969) CMBX NA BBB– Index BBB–/P (1,575) 157,000 5/11/63 300 bp (1,075) CMBX NA BBB– Index BBB–/P (1,575) 157,000 5/11/63 300 bp (1,075) CMBX NA BBB– Index BBB–/P (1,253) 156,000 5/11/63 300 bp (756) CMBX NA BBB– Index BBB–/P (916) 84,000 5/11/63 300 bp (649) CMBX NA BBB– Index BBB–/P (11) 4,000 5/11/63 300 bp 2 Total *Payments related to the referenced debt are made upon a credit default event. **Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. ***Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moody’s, Standard & Poor’s or Fitch ratings are believed to be the most recent ratings available at December31,2014. Securities rated by Putnam are indicated by “/P.” Securities rated by Fitch are indicated by “/F.” Putnam VT Income Fund 21 ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Asset-backed securities $— $— $8,515,000 Corporate bonds and notes — 87,660,777 — Mortgage-backed securities — 133,591,450 8 Municipal bonds and notes — 1,406,692 — Preferred stocks 1,688,869 — — Purchased options outstanding — 153,900 — Purchased swap options outstanding — 3,889,692 — U.S. government and agency mortgage obligations — 87,739,577 — U.S. treasury obligations — 133,280 — Short-term investments 29,116,959 8,967,927 — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Futures contracts $675,512 $— $— Written options outstanding — (110,240) — Written swap options outstanding — (4,769,363) — TBA sale commitments — (7,478,828) — Interest rate swap contracts — (3,675,905) — Total return swap contracts — (98,918) — Credit default contracts — 27,721 — Totals by level $— The following is a reconciliation of Level 3 assets as of the close of the reporting period: Change in net Balance Accrued unrealized Net transfers Balance Investments in as of discounts/ Realized appreciation/ in and/or out as of securities: 12/31/13 premiums gain/(loss) (depreciation) Purchases Sales of Level 3 † 12/31/14 Asset-backed securities — $— $— $— $— $— $8,515,000 $8,515,000 Mortgage-backed securities — 8 $8 Totals — † Transfers are accounted for using the end of period market value and include valuations provided by a single broker quote. Such valuations involve certain inputs and estimates that were unobservable at December 31, 2014. During the reporting period, transfers between Level 1 and Level 2 within the fair value hierarchy, if any, did not represent, in the aggregate, more than 1% of the fund’s net assets measured as of the end of the period. The accompanying notes are an integral part of these financial statements. 22 Putnam VT Income Fund Statement of assets and liabilities 12/31/14 Assets Investment in securities, at value (Note 1): Unaffiliated issuers (identified cost $316,165,455) $333,747,172 Affiliated issuers (identified cost $29,116,959) (Notes 1 and 5) 29,116,959 Cash 1,520 Dividends, interest and other receivables 2,629,726 Receivable for shares of the fund sold 354,986 Receivable for sales of delayed delivery securities (Note 1) 10,860,484 Receivable for variation margin (Note 1) 123,012 Unrealized appreciation on OTC swap contracts (Note 1) 298,042 Premium paid on OTC swap contracts (Note 1) 73,886 Total assets Liabilities Payable for purchases of delayed delivery securities (Note 1) 54,474,679 Payable for shares of the fund repurchased 146,468 Payable for compensation of Manager (Note 2) 102,015 Payable for custodian fees (Note 2) 14,476 Payable for investor servicing fees (Note 2) 25,831 Payable for Trustee compensation and expenses (Note 2) 185,317 Payable for administrative services (Note 2) 2,090 Payable for distribution fees (Note 2) 26,261 Payable for variation margin (Note 1) 103,335 Unrealized depreciation on OTC swap contracts (Note 1) 195,204 Premium received on OTC swap contracts (Note 1) 247,921 Written options outstanding, at value (premiums $4,253,633) (Notes 1 and 3) 4,879,603 TBA sale commitments, at value (proceeds receivable $7,450,781) (Note 1) 7,478,828 Other accrued expenses 131,555 Total liabilities Net assets Represented by Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $339,794,193 Undistributed net investment income (Note 1) 13,777,426 Accumulated net realized loss on investments (Note 1) (62,215,701) Net unrealized appreciation of investments 17,836,286 Total — Representing net assets applicable to capital shares outstanding Computation of net asset value Class IA Net assets $185,043,031 Number of shares outstanding 15,402,861 Net asset value, offering price and redemption price per share (net assets divided by number of shares outstanding) $12.01 Computation of net asset value Class IB Net assets $124,149,173 Number of shares outstanding 10,432,919 Net asset value, offering price and redemption price per share (net assets divided by number of shares outstanding) $11.90 The accompanying notes are an integral part of these financial statements. Putnam VT Income Fund23 Statement of operations Year ended 12/31/14 Investment income Interest (including interest income of $27,700 from investments in affiliated issuers) (Note 5) $16,433,052 Dividends 71,887 Total investment income Expenses Compensation of Manager (Note 2) 1,267,754 Investor servicing fees (Note 2) 324,899 Custodian fees (Note 2) 57,811 Trustee compensation and expenses (Note 2) 12,386 Distribution fees (Note 2) 322,519 Administrative services (Note 2) 8,073 Other 199,902 Total expenses Expense reduction (Note 2) — Net expenses Net investment income Net realized gain on investments (Notes 1 and 3) 6,504,411 Net increase from payments by affiliates (Note 2) 1,282 Net realized loss on swap contracts (Note 1) (505,850) Net realized loss on futures contracts (Note 1) (461,625) Net realized gain on written options (Notes 1 and 3) 2,290,067 Net unrealized depreciation of investments, futures contracts, swap contracts, written options, and TBA sale commitments during the year (985,950) Net gain on investments Net increase in net assets resulting from operations Statement of changes in net assets Year ended Year ended 12/31/14 12/31/13 Decrease in net assets Operations: Net investment income $14,311,595 $16,736,536 Net realized gain on investments 7,828,285 5,009,567 Net unrealized depreciation of investments (985,950) (14,905,366) Net increase in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class IA (12,539,895) (9,125,301) Class IB (8,023,749) (5,281,075) Decrease from capital share transactions (Note 4) (21,693,417) (42,099,746) Total decrease in net assets Net assets: Beginning of year 330,295,335 379,960,720 End of year (including undistributed net investment income of $13,777,426 and $19,580,062, respectively) The accompanying notes are an integral part of these financial statements. 24 Putnam VT Income Fund Financial highlights (For a common share outstanding throughout the period) LESS INVESTMENT OPERATIONS: DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Period ended Net asset value, beginning of period Net investment income (loss) a Net realized and unrealized gain (loss) on investments Total from investment operations From net investment income Total distributions Non-recurring reimbursements Net asset value, end of period Total return at net asset value (%) b,c Net assets, end of period (in thousands) Ratio of expenses to average net assets (%) c,d Ratio of net investment income (loss) to average net assets (%) Portfolio turnover (%) Class IA 12/31/14 .54 .24 (.78) — .58 4.51 455 e 12/31/13 .58 (.32) (.49) — .59 4.82 254 f 12/31/12 .48 .76 (.64) — .60 4.02 203 f 12/31/11 .54 .06 (1.10) — g,i .58 4.57 263 f 12/31/10 .88 .30 (1.43) — .59 h 7.25 88 f Class IB 12/31/14 .51 .24 (.75) — .83 4.25 455 e 12/31/13 .54 (.31) (.46) — .84 4.57 254 f 12/31/12 .44 .75 (.60) — .85 3.77 203 f 12/31/11 .51 .07 (1.07) — g,i .83 4.34 263 f 12/31/10 .84 .30 (1.41) — .84 h 7.02 88 f a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b Total return assumes dividend reinvestment. c The charges and expenses at the insurance company separate account level are not reflected. d Includes amounts paid through expense offset and/or brokerage/service arrangements, if any (Note 2). Also excludes acquired fund fees and expenses, if any. e Portfolio turnover includes TBA purchase and sale commitments. f Portfolio turnover excludes TBA purchase and sale commitments. Including TBA purchase and sale commitments to conform with current year presentation, the portfolio turnover would have been the following: Portfolio turnover % December 31, 2013 623% December 31, 2012 695 December 31, 2011 657 December 31, 2010 295 g Amount represents less than $0.01 per share. h Excludes the impact of a reduction to interest expense related to the resolution of certain terminated derivative contracts, which amounted to 0.23% of average net assets for the period ended December 31, 2010. i Reflects a non-recurring reimbursement related to restitution amounts in connection with a distribution plan approved by the Securities and Exchange Commission (SEC) which amounted to less than $0.01 per share outstanding on July 21, 2011. Also reflects a non-recurring reimbursement related to short-term trading related lawsuits, which amounted to less than $0.01 per share outstanding on May 11, 2011. The accompanying notes are an integral part of these financial statements. Putnam VT Income Fund25 Notes to financial statements 12/31/14 Within the following Notes to financial statements, references to “State Street” represent State Street Bank and Trust Company, references to “the SEC” represent the Securities and Exchange Commission, references to “Putnam Management” represent Putnam Investment Management, LLC, the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. Unless otherwise noted, the “reporting period” represents the period from January 1, 2014 through December 31, 2014. Putnam VT Income Fund (the fund) is a diversified series of Putnam Variable Trust (the Trust), a Massachusetts business trust registered under the Investment Company Act of 1940, as amended, as an open-end management investment company. The goal of the fund is to seek high current income consistent with what Putnam Management believes to be prudent risk. The fund invests mainly in bonds that are securitized debt instruments (such as mortgage-backed investments) and other obligations of companies and governments worldwide denominated in U.S. dollars, are either investment-grade or below-investment-grade in quality (sometimes referred to as “junk bonds”) and have intermediate- to long-term maturities (three years or longer). Putnam Management may consider, among other factors, credit, interest rate and prepayment risks, as well as general market conditions, when deciding whether to buy or sell investments. The fund offers class IA and class IB shares of beneficial interest. Class IA shares are offered at net asset value and are not subject to a distribution fee. Class IB shares are offered at net asset value and pay an ongoing distribution fee, which is identified in Note 2. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. Note 1 — Significant accounting policies The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. Security valuation Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and has delegated responsibility for valuing the fund’s assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Short-term securities with remaining maturities of 60 days or less may be valued at amortized cost, which approximates fair value and are classified as Level 2 securities. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security’s fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income, net of any applicable withholding taxes, is recorded on the accrual basis. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. Securities purchased or sold on a forward commitment or delayed delivery basis may be settled at a future date beyond customary settlement time; interest income is accrued based on the terms of the securities. Losses may arise due to changes in the fair value of the underlying securities or if the counterparty does not perform under the contract. Stripped securities The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The fair value of these securities is highly sensitive to changes in interest rates. Options contracts The fund uses options contracts to hedge duration and convexity, to isolate prepayment risk and to manage downside risks. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. 26 Putnam VT Income Fund Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. OTC traded options are valued using prices supplied by dealers. Options on swaps are similar to options on securities except that the premium paid or received is to buy or grant the right to enter into a previously agreed upon interest rate or credit default contract. Forward premium swap option contracts include premiums that have extended settlement dates. The delayed settlement of the premiums is factored into the daily valuation of the option contracts. In the case of interest rate cap and floor contracts, in return for a premium, ongoing payments between two parties are based on interest rates exceeding a specified rate, in the case of a cap contract, or falling below a specified rate in the case of a floor contract. Written option contracts outstanding at period end, if any, are listed after the fund’s portfolio. Futures contracts The fund uses futures contracts to hedge treasury term structure risk and for yield curve positioning. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchange’s clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. Risks may exceed amounts recognized on the Statement of assets and liabilities. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as “variation margin.” Futures contracts outstanding at period end, if any, are listed after the fund’s portfolio. Interest rate swap contracts The fund entered into OTC and/or centrally cleared interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, to hedge term structure risk and for yield curve positioning. An OTC and centrally cleared interest rate swap can be purchased or sold with an upfront premium. For OTC interest rate swap contracts, an upfront payment received by the fund is recorded as a liability on the fund’s books. An upfront payment made by the fund is recorded as an asset on the fund’s books. OTC and centrally cleared interest rate swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers. Any change is recorded as an unrealized gain or loss on OTC interest rate swaps. Daily fluctuations in the value of centrally cleared interest rate swaps are settled through a central clearing agent and are recorded in variation margin on the Statement of assets and liabilities and recorded as unrealized gain or loss. Payments, including upfront premiums, received or made are recorded as realized gains or losses at the reset date or the closing of the contract. Certain OTC and centrally cleared interest rate swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults, in the case of OTC interest rate contracts, or the central clearing agency or a clearing member defaults, in the case of centrally cleared interest rate swap contracts, on its respective obligation to perform under the contract. The fund’s maximum risk of loss from counterparty risk or central clearing risk is the fair value of the contract. This risk may be mitigated for OTC interest rate swap contracts by having a master netting arrangement between the fund and the counterparty and for centrally cleared interest rate swap contracts through the daily exchange of variation margin. There is minimal counterparty risk with respect to centrally cleared interest rate swap contracts due to the clearing-house guarantee fund and other resources that are available in the event of a clearing member default. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. OTC and centrally cleared interest rate swap contracts outstanding, including their respective notional amounts at period end, if any, are listed after the fund’s portfolio. Total return swap contracts The fund entered into OTC total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount, to hedge sector exposure and to gain exposure to specific sectors. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. OTC total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain OTC total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. OTC total return swap contracts outstanding, including their respective notional amounts at period end, if any, are listed after the fund’s portfolio. Credit default contracts The fund entered into OTC and/or centrally cleared credit default contracts to hedge credit risk, to gain liquid exposure to individual names, to hedge market risk and to gain exposure to specific sectors. In OTC and centrally cleared credit default contracts, the protection buyer typically makes a periodic stream of payments to a counterparty, the protection seller, in exchange for the right to receive a contingent payment upon the occurrence of a credit event on the reference obligation or all other equally ranked obligations of the reference entity. Credit events are contract specific but may include bankruptcy, failure to pay, restructuring and obligation acceleration. For OTC credit default contracts, an upfront payment received by the fund is recorded as a liability on the fund’s books. An upfront payment made by the fund is recorded as an asset on the fund’s books. Centrally cleared credit default contracts provide the same rights to the protection buyer and seller except the payments between parties, including upfront premiums, are settled through a central clearing agent through variation margin payments. Upfront and periodic payments received or paid by the fund for OTC and centrally cleared credit default contracts are recorded as realized gains or losses at the reset date or close of the contract. The OTC and centrally cleared credit default contracts are marked to market daily based upon quotations from an independent pricing service or market makers. Any change in value of OTC credit default contracts is recorded as an unrealized gain or loss. Daily fluctuations in the value of centrally cleared credit default contracts are recorded in variation margin on the Statement of assets and liabilities and recorded as unrealized gain or loss. Upon the occurrence of a credit event, the difference between the par value and fair value of the reference obligation, net of any proportional amount of the upfront payment, is recorded as a realized gain or loss. In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index or the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased the underlying reference obligations. In certain circumstances, the fund may enter into offsetting OTC and centrally cleared credit default contracts which would mitigate its risk of loss. Risks of loss may exceed amounts recognized on the Statement of assets and liabilities. The fund’s maximum risk of loss from counterparty risk, either as the protection seller or as the protection buyer, is the fair value of the contract. This risk may be mitigated for OTC credit default contracts by having a master netting arrangement between the fund and the counterparty and for centrally cleared credit default contracts through the daily exchange of variation margin. Counterparty risk is further mitigated with respect to centrally cleared credit default swap contracts due to the clearinghouse guarantee fund and other resources that are available in the event of a clearing member default. Where the fund is a seller of protection, the maximum potential amount of future payments the fund may be required to make is equal to the notional amount. Putnam VT Income Fund27 OTC and centrally cleared credit default contracts outstanding, including their respective notional amounts at period end, if any, are listed after the fund’s portfolio. TBA commitments The fund may enter into TBA (to be announced) commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price and par amount have been established, the actual securities have not been specified. However, it is anticipated that the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. The fund may also enter into TBA sale commitments to hedge its portfolio positions or to sell mortgage-backed securities it owns under delayed delivery arrangements. Proceeds of TBA sale commitments are not received until the contractual settlement date. During the time a TBA sale commitment is outstanding, equivalent deliverable securities, or an offsetting TBA purchase commitment deliverable on or before the sale commitment date, are held as “cover” for the transaction. If the TBA sale commitment is closed through the acquisition of an offsetting TBA purchase commitment, the fund realizes a gain or loss. If the fund delivers securities under the commitment, the fund realizes a gain or a loss from the sale of the securities based upon the unit price established at the date the commitment was entered into. TBA commitments, which are accounted for as purchase and sale transactions, may be considered securities themselves, and involve a risk of loss due to changes in the value of the security prior to the settlement date as well as the risk that the counterparty to the transaction will not perform. Counterparty risk is mitigated by having a master agreement between the fund and the counterparty. Unsettled TBA commitments are valued at their fair value according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in fair value is recorded by the fund as an unrealized gain or loss. Based on market circumstances, Putnam Management will determine whether to take delivery of the underlying securities or to dispose of the TBA commitments prior to settlement. TBA purchase commitments outstanding at period end, if any, are listed within the fund’s portfolio and TBA sale commitments outstanding at period end, if any, are listed after the fund’s portfolio. Master agreements The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements that govern OTC derivative and foreign exchange contracts and Master Securities Forward Transaction Agreements that govern transactions involving mortgage backed and other asset backed securities that may result in delayed delivery (Master Agreements) with certain counterparties entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral posted to the fund which cannot be sold or repledged totaled $350,299 at the close of the reporting period. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. With respect to ISDA Master Agreements, termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term or short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund had a net liability position of $1,198,265 on open derivative contracts subject to the Master Agreements. Collateral posted by the fund at period end for these agreements totaled $1,071,994 and may include amounts related to unsettled agreements. Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. Lines of credit The fund participates, along with other Putnam funds, in a $392.5 million unsecured committed line of credit and a $235.5 million unsecured uncommitted line of credit, both provided by State Street. Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the fund’s borrowing at a rate equal to the Federal Funds rate plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.04% of the committed line of credit and 0.04% of the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.11% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. The fund is subject to the provisions of Accounting Standards Codification 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. At December 31, 2014, the fund had a capital loss carryover of $54,235,879 available to the extent allowed by the Code to offset future net capital gain, if any. The amounts of the carryovers and the expiration dates are: Loss carryover Short-term Long-term Total Expiration $38,529,977 $— $38,529,977 * 15,705,902 N/A 15,705,902 12/31/16 *Under the Regulated Investment Company Modernization Act of 2010, the fund will be permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 for an unlimited period. However, any losses incurred will be required to be utilized prior to the losses incurred in pre-enactment tax years. As a result of this ordering rule, pre-enactment capital loss carryforwards may be more likely to expire unused. Additionally, post-enactment capital losses that are carried forward will retain their character as either short-term or long-term capital losses rather than being considered all short-term as under previous law. Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. These differences include temporary and/or permanent differences from unrealized gains and losses on certain futures contracts, income on swap contracts and interest-only securities. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. At the close of the reporting period, the fund reclassified $449,413 to increase undistributed net investment income and $449,413 to increase accumulated net realized loss. 28Putnam VT Income Fund The tax basis components of distributable earnings and the federal tax cost as of the close of the reporting period were as follows: Unrealized appreciation $16,306,520 Unrealized depreciation (6,073,962) Net unrealized appreciation 10,232,558 Undistributed ordinary income 14,002,633 Capital loss carryforward (54,235,879) Cost for federal income tax purposes $352,621,727 Expenses of the Trust Expenses directly charged or attributable to any fund will be paid from the assets of that fund. Generally, expenses of the Trust will be allocated among and charged to the assets of each fund on a basis that the Trustees deem fair and equitable, which may be based on the relative assets of each fund or the nature of the services performed and relative applicability to each fund. Beneficial interest At the close of the reporting period, insurance companies or their separate accounts were record owners of all but a de minimis number of the shares of the fund. Approximately 32.6% of the fund is owned by accounts of one insurance company. Note 2 — Management fee, administrative services and other transactions The fund pays Putnam Management a management fee (based on the fund’s average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of most open-end funds, as defined in the fund’s management contract, sponsored by Putnam Management. Such annual rates may vary as follows: 0.550% of the first $5 billion, 0.500% of the next $5 billion, 0.450% of the next $10 billion, 0.400% of the next $10 billion, 0.350% of the next $50 billion, 0.330% of the next $50 billion, 0.320% of the next $100 billion and 0.315% of any excess thereafter. The fund’s shareholders approved the fund’s current management contract with Putnam Management effective February 27, 2014. Shareholders were asked to approve the fund’s management contract following the death on October 8, 2013 of The Honourable Paul G. Desmarais, who had controlled directly and indirectly a majority of the voting shares of Power Corporation of Canada, the ultimate parent company of Putnam Management. The substantive terms of the management contract, including terms relating to fees, are identical to the terms of the fund’s previous management contract and reflect the rates provided in the table above. Putnam Management has contractually agreed, through June 30, 2015, to waive fees or reimburse the fund’s expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses, acquired fund fees and expenses and payments under the fund’s investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the fund’s average net assets over such fiscal year-to-date period. During the reporting period, the fund’s expenses were not reduced as a result of this limit. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.25% of the average net assets of the portion of the fund managed by PIL. Putnam Management voluntarily reimbursed the fund $1,282 for a trading error which occurred during the reporting period. The effect of the loss incurred and the reimbursement by Putnam Management of such amounts had no material impact on total return. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. was paid a monthly fee for investor servicing at an annual rate of 0.10% of the fund’s average net assets. During the reporting period, the expenses for each class of shares related to investor servicing fees were as follows: Class IA $195,904 Class IB 128,995 Total $324,899 The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. For the reporting period, the fund’s expenses were not reduced under the expense offset arrangements. Each Independent Trustee of the fund receives an annual Trustee fee, of which $182, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted a distribution plan (the Plan) with respect to its class IB shares pursuant to Rule 12b-1 under the Investment Company Act of 1940. The purpose of the Plan is to compensate Putnam Retail Management Limited Partnership, an indirect wholly-owned subsidiary of Putnam Investments, LLC, for services provided and expenses incurred in distributing shares of the fund. The Plan provides for payment by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35% of the average net assets attributable to the fund’s class IB shares. The Trustees have approved payment by the fund at an annual rate of 0.25% of the average net assets attributable to the fund’s class IB shares. During the reporting period, the class specific expenses related to distribution fees were as follows: Class IB $322,519 Note 3 — Purchases and sales of securities During the reporting period, cost of purchases and proceeds from sales, excluding short-term investments were as follows: Cost of purchases Proceeds from sales Investments in securities, including TBA commitments (Long-term) $1,505,623,372 $1,500,132,692 U.S. government securities (Long-term) — — Total Putnam VT Income Fund 29 Written option transactions during the reporting period are summarized as follows: Written swap option Written swap option Written option Written option contract amounts premiums contract amounts premiums Written options outstanding at the beginning of the reporting period $64,853,400 $178,347 $— $— Options opened 1,293,576,050 8,751,888 929,000,000 4,284,922 Options exercised (124,638,300) (769,853) — — Options expired (6,880,000) — (320,000,000) (1,106,406) Options closed (943,923,600) (4,528,624) (489,000,000) (2,556,641) Written options outstanding at the end of the reporting period $282,987,550 $3,631,758 $120,000,000 $621,875 Note 4 — Capital shares At the close of the reporting period, there were an unlimited number of shares of beneficial interest authorized. Subscriptions and redemptions are presented at the omnibus level. Transactions in capital shares were as follows: Class IA shares Class IB shares Year ended 12/31/14 Year ended 12/31/13 Year ended 12/31/14 Year ended 12/31/13 Shares Amount Shares Amount Shares Amount Shares Amount Shares sold 428,043 $5,136,075 340,692 $4,088,756 2,229,415 $26,510,223 1,031,068 $12,222,881 Shares issued in connection with reinvestment of distributions 1,079,165 12,539,895 761,076 9,125,301 695,299 8,023,749 443,788 5,281,075 1,507,208 17,675,970 1,101,768 13,214,057 2,924,714 34,533,972 1,474,856 17,503,956 Shares repurchased (2,966,191) (35,605,494) (3,385,124) (40,403,016) (3,234,648) (38,297,865) (2,731,889) (32,414,743) Net decrease Note 5 — Affiliated transactions Transactions during the reporting period with Putnam Short Term Investment Fund, which is under common ownership and control, were as follows: Fair value at the beginning of Fair value at the end of Name of affiliate the reporting period Purchase cost Sale proceeds Investment income the reporting period Putnam Short Term Investment Fund* $40,174,152 $126,207,256 $137,264,449 $27,700 $29,116,959 Totals * Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. Note 6 — Market, credit and other risks In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. The fund may invest in higher yielding, lower rated bonds that may have a higher rate of default. The fund may invest a significant portion of its assets in securitized debt instruments, including mortgage-backed and asset-backed investments. The yields and values of these investments are sensitive to changes in interest rates, the rate of principal payments on the underlying assets and the market’s perception of the issuers. The market for these investments may be volatile and limited, which may make them difficult to buy or sell. Note 7 — Summary of derivative activity The volume of activity for the reporting period for any derivative type that was held during the period is listed below and was as follows based on an average of the holdings at the end of each fiscal quarter: Purchased TBA commitment option contracts (contract amount) $77,500,000 Purchased swap option contracts (contract amount) $212,700,000 Written TBA commitment option contracts (contract amount) (Note 3) $153,700,000 Written swap option contracts (contract amount) (Note 3) $174,300,000 Futures contracts (number of contracts) 600 Centrally cleared interest rate swap contracts (notional) $147,100,000 OTC total return swap contracts (notional) $120,600,000 OTC credit default contracts (notional) $8,300,000 Centrally cleared credit default contracts (notional) $110,000 30 Putnam VT Income Fund The following is a summary of the fair value of derivative instruments as of the close of the reporting period: Fair value of derivative instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments Statement of assets and Statement of assets and under ASC 815 liabilities location Fair value liabilities location Fair value Credit contracts Receivables $35,056 Payables $7,335 Interest rate contracts Investments, Receivables, Net assets — Payables, Net assets — Unrealized appreciation 5,035,488* Unrealized depreciation 8,970,810* Total * Includes cumulative appreciation/depreciation of futures contracts and/or centrally cleared swaps as reported in the fund’s portfolio. Only current day’s variation margin is reported within the Statement of assets and liabilities. The following is a summary of realized and change in unrealized gains or losses of derivative instruments on the Statement of operations for the reporting period (see Note 1): Amount of realized gain or (loss) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging instruments under ASC 815 Options Futures Swaps Total Credit contracts $— $— $120,819 $120,819 Interest rate contracts (2,933,882) (461,625) (626,669) $(4,022,176) Total Change in unrealized appreciation or (depreciation) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging instruments under ASC 815 Options Futures Swaps Total Credit contracts $— $— $23,268 $23,268 Interest rate contracts (731,591) 2,024,052 (1,267,689) $24,772 Total Putnam VT Income Fund 31 Note 8 — Offsetting of financial and derivative assets and liabilities The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions or borrowing transactions associated with securities sold short, if any, see Note 1. For financial reporting purposes, the fund does not offset financial assets and financial liabilities that are subject to the master netting agreements in the Statement of assets and liabilities. Merrill Lynch, Pierce, Fenner & Smith, Bank of America N.A. Barclays Bank PLC Barclays Capital Inc. (clearing broker) Citibank, N.A. Credit Suisse International Goldman Sachs International JPMorgan Chase Bank N.A. Inc. Total Assets: Centrally cleared interest rate swap contracts § $— $— $12,293 $— $— $— $— $— $12,293 OTC Total return swap contracts* # — 20,778 — 1,508 3,392 6,311 2,796 — 34,785 OTC Credit default contracts* # 1,862 621 — — 27,182 5,391 — — 35,056 Futures contracts § — 110,719 110,719 Purchased swap options** # 768,197 599,045 — 1,471,206 781,806 269,438 — — 3,889,692 Purchased options** # — 153,900 — 153,900 Total Assets Liabilities: Centrally cleared interest rate swap contracts § — — 103,335 — 103,335 OTC Total return swap contracts* # 2,001 75,761 — — 15,340 35,760 4,841 — 133,703 OTC Credit default contracts* # — 5,923 1,412 — — 7,335 Futures contracts § — Written swap options # 928,573 656,848 — 1,508,848 500,060 347,849 827,185 — 4,769,363 Written options # — 110,240 — 110,240 Total Liabilities $— Total Financial and Derivative Net Assets Total collateral received (pledged)† ## $(140,994) $(111,000) $— $— $291,057 $— $(785,570) $— Net amount $(19,521) $(1,165) $(91,042) $(36,134) $— $(103,881) $— $110,719 * Excludes premiums, if any. Included in unrealized appreciation and depreciation on OTC swap contracts on the Statement of assets and liabilities. ** Included with Investments in securities on the Statement of assets and liabilities. † Additional collateral may be required from certain brokers based on individual agreements. # Covered by master netting agreement (Note 1). ## Any over-collateralization of total financial and derivative net assets is not shown. Collateral may include amounts related to unsettled agreements. § Includes current day’s variation margin only as reported on the Statement of assets and liabilities, which is not collateralized. Cumulative appreciation/(depreciation) for futures contracts and centrally cleared swap contracts is represented in the tables listed after the fund’s portfolio. 32 Putnam VT Income Fund Putnam VT Income Fund 33 Shareholder meeting results (Unaudited) February 27, 2014 special meeting At the meeting, each of the nominees for Trustees was elected, with all funds of the Trust voting together as a single class, as follows: Votes for Votes withheld Liaquat Ahamed 545,333,593 24,865,496 Ravi Akhoury 545,906,178 24,292,911 Barbara M. Baumann 549,255,821 20,943,268 Jameson A. Baxter 548,878,213 21,320,877 Charles B. Curtis 548,266,326 21,932,764 Robert J. Darretta 548,954,413 21,244,676 Katinka Domotorffy 547,720,210 22,478,879 John A. Hill 548,926,132 21,272,957 Paul L. Joskow 548,318,739 21,880,351 Kenneth R. Leibler 549,128,017 21,071,073 Robert E. Patterson 548,989,554 21,209,535 George Putnam, III 548,805,405 21,393,685 Robert L. Reynolds 549,170,754 21,028,335 W. Thomas Stephens 548,523,544 21,675,546 A proposal to approve a new management contract between the fund and Putnam Management was approved as follows: Votes for Votes against Abstentions Broker non-votes 24,485,293 803,142 1,980,000 — A proposal to adopt an Amended and Restated Declaration of Trust was approved, with all funds of the Trust voting together as a single class, as follows: Votes for Votes against Abstentions Broker non-votes 507,595,281 19,452,349 43,151,459 — All tabulations are rounded to the nearest whole number. 34 Putnam VT Income Fund About the Trustees Putnam VT Income Fund 35 *Mr. Reynolds is an “interested person” (as defined in the Investment Company Act of 1940) of the fund and Putnam Investments. He is President and Chief Executive Officer of Putnam Investments, as well as the President of your fund and each of the other Putnam funds. The address of each Trustee is One Post Office Square, Boston, MA 02109. As of December 31, 2014, there were 116 Putnam funds. All Trustees serve as Trustees of all Putnam funds. Each Trustee serves for an indefinite term, until his or her resignation, retirement at age 75, removal, or death. Officers In addition to Robert L. Reynolds, the other officers of the fund are shown below: Jonathan S. Horwitz (Born 1955) Michael J. Higgins (Born 1976) James P. Pappas (Born 1953) Executive Vice President, Principal Executive Vice President, Treasurer, and Clerk Vice President Officer, and Compliance Liaison Since 2010 Since 2004 Since 2004 Manager of Finance, Dunkin’ Brands Director of Trustee Relations, (2008–2010); Senior Financial Analyst, Old Putnam Investments and Steven D. Krichmar (Born 1958) Mutual Asset Management (2007–2008); PutnamManagement Vice President and Principal Financial Officer Senior Financial Analyst, Putnam Investments Since 2002 (1999–2007) Mark C. Trenchard (Born 1962) Chief of Operations, Putnam Investments and Vice President and BSA Compliance Officer Putnam Management Janet C. Smith (Born 1965) Since 2002 Vice President, Principal Accounting Officer, Director of Operational Compliance, Robert T. Burns (Born 1961) and Assistant Treasurer Putnam Investments and Vice President and Chief Legal Officer Since 2007 Putnam Retail Management Since 2011 Director of Fund Administration Services, General Counsel, Putnam Investments, Putnam Investments and Nancy E. Florek (Born 1957) Putnam Management, and PutnamManagement Vice President, Director of Proxy Voting and Putnam RetailManagement Corporate Governance, Assistant Clerk, and Susan G. Malloy (Born 1957) Associate Treasurer Robert R. Leveille (Born 1969) Vice President and Assistant Treasurer Since 2000 Vice President and Chief Compliance Officer Since 2007 Since 2007 Director of Accounting & Control Chief Compliance Officer, Services, Putnam Investments and Putnam Investments, Putnam Management, PutnamManagement and Putnam Retail Management The principal occupations of the officers for the past five years have been with the employers as shown above, although in some cases they have held different positions with such employers. The address of each officer is One Post Office Square, Boston, MA 02109. 36 Putnam VT Income Fund Other important information Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June30, 2014, are available in the Individual Investors section of putnam.com and on the Securities and Exchange Commission’s (SEC) website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings Each Putnam VT fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Form N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Form N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Fund information Investment Manager Investor Servicing Agent Trustees Putnam Investment Management, LLC Putnam Investor Services, Inc. Jameson A. Baxter, Chair One Post Office Square Mailing address: Liaquat Ahamed Boston, MA 02109 P.O. Box 8383 Ravi Akhoury Boston, MA 02266-8383 Barbara M. Baumann Investment Sub-Manager 1-800-225-1581 Charles B. Curtis Putnam Investments Limited Robert J. Darretta 57–59 St James’s Street Custodian Katinka Domotorffy London, England SW1A 1LD State Street Bank and Trust Company John A. Hill Paul L. Joskow Marketing Services Legal Counsel Kenneth R. Leibler Putnam Retail Management Ropes & Gray LLP Robert E. Patterson One Post Office Square George Putnam, III Boston, MA 02109 Independent Registered Robert L. Reynolds Public Accounting Firm W. Thomas Stephens PricewaterhouseCoopers LLP The fund’s Statement of Additional Information contains additional information about the fund’s Trustees and is available without charge upon request by calling 1-800-225-1581. Putnam VT Income Fund37 This report has been prepared for the shareholders H512 of Putnam VT Income Fund. VTAN035 292450 2/15 Item 2. Code of Ethics: (a) The fund’s principal executive, financial and accounting officers are employees of Putnam Investment Management, LLC, the Fund’s investment manager. As such they are subject to a comprehensive Code of Ethics adopted and administered by Putnam Investments which is designed to protect the interests of the firm and its clients. The Fund has adopted a Code of Ethics which incorporates the Code of Ethics of Putnam Investments with respect to all of its officers and Trustees who are employees of Putnam Investment Management, LLC. For this reason, the Fund has not adopted a separate code of ethics governing its principal executive, financial and accounting officers. (c) In July 2013, the Code of Ethics of Putnam Investment Management, LLC was amended. The changes to the Code of Ethics were as follows: (i) eliminating the requirement for employees to hold their shares of Putnam mutual funds for specified periods of time, (ii) removing the requirement to preclear transactions in certain kinds of exchange-traded funds and exchange-traded notes, although reporting of all such instruments remains required; (iii) eliminating the excessive trading rule related to employee transactions in securities requiring preclearance under the Code; (iv) adding provisions related to monitoring of employee trading; (v) changing from a set number of shares to a set dollar value of stock of mid- and large-cap companies on the Restricted List that can be purchased or sold; (vi) adding a requirement starting in March 2014 for employees to generally use certain approved brokers that provide Putnam with an electronic feed of transactions and statements for their personal brokerage accounts; and (vii) certain other changes. Item 3. Audit Committee Financial Expert: The Funds’ Audit and Compliance Committee is comprised solely of Trustees who are “independent” (as such term has been defined by the Securities and Exchange Commission (“SEC”) in regulations implementing Section 407 of the Sarbanes-Oxley Act (the “Regulations”)). The Trustees believe that each of the members of the Audit and Compliance Committee also possess a combination of knowledge and experience with respect to financial accounting matters, as well as other attributes, that qualify them for service on the Committee. In addition, the Trustees have determined that each of Mr. Leibler, Mr. Hill, Mr. Darretta, and Ms. Baumann qualifies as an “audit committee financial expert” (as such term has been defined by the Regulations) based on their review of his or her pertinent experience and education. The SEC has stated, and the funds’ amended and restated agreement and Declaration of Trust provides, that the designation or identification of a person as an audit committee financial expert pursuant to this Item 3 of Form N-CSR does not impose on such person any duties, obligations or liability that are greater than the duties, obligations and liability imposed on such person as a member of the Audit and Compliance Committee and the Board of Trustees in the absence of such designation or identification. Item 4. Principal Accountant Fees and Services: The following table presents fees billed in each of the last two fiscal years for services rendered to the fund by the fund’s independent auditor: Fiscal year ended	Audit Fees	Audit-Related Fees	Tax Fees	All Other Fees December 31, 2014	$94,440	$ — $5,911	$ — December 31, 2013	$94,831	$ — $3,904	$ — For the fiscal years ended December 31, 2014 and December 31, 2013, the fund’s independent auditor billed aggregate non-audit fees in the amounts of $567,976 and $153,904 respectively, to the fund, Putnam Management and any entity controlling, controlled by or under common control with Putnam Management that provides ongoing services to the fund. Audit Fees represent fees billed for the fund’s last two fiscal years relating to the audit and review of the financial statements included in annual reports and registration statements, and other services that are normally provided in connection with statutory and regulatory filings or engagements. Audit-Related Fees represent fees billed in the fund’s last two fiscal years for services traditionally performed by the fund’s auditor, including accounting consultation for proposed transactions or concerning financial accounting and reporting standards and other audit or attest services not required by statute or regulation. Tax Fees represent fees billed in the fund’s last two fiscal years for tax compliance, tax planning and tax advice services. Tax planning and tax advice services include assistance with tax audits, employee benefit plans and requests for rulings or technical advice from taxing authorities. Pre-Approval Policies of the Audit and Compliance Committee. The Audit and Compliance Committee of the Putnam funds has determined that, as a matter of policy, all work performed for the funds by the funds’ independent auditors will be pre-approved by the Committee itself and thus will generally not be subject to pre-approval procedures. The Audit and Compliance Committee also has adopted a policy to pre-approve the engagement by Putnam Management and certain of its affiliates of the funds’ independent auditors, even in circumstances where pre-approval is not required by applicable law. Any such requests by Putnam Management or certain of its affiliates are typically submitted in writing to the Committee and explain, among other things, the nature of the proposed engagement, the estimated fees, and why this work should be performed by that particular audit firm as opposed to another one. In reviewing such requests, the Committee considers, among other things, whether the provision of such services by the audit firm are compatible with the independence of the audit firm. The following table presents fees billed by the fund’s independent auditor for services required to be approved pursuant to paragraph (c)(7)(ii) of Rule 2-01 of Regulation S-X. Fiscal year ended	Audit-Related Fees	Tax Fees	All Other Fees	Total Non-Audit
